As filed with the Securities and Exchange Commission on or about April30, 2010 Registration No. 033-50390 and 811-07076 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act Of 1933 ý Pre-Effective Amendment No. Post-Effective Amendment No. 46 ý and/or Registration StatementUnder The Investment Company Act Of 1940 ý Amendment No. 47 ý WILSHIRE MUTUAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 1299 Ocean Avenue, Suite 700 Santa Monica, California90401 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, Including Area Code:(310) 451-3051 (Name and Address of Agent for Service) Lawrence E. Davanzo c/o Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, California90401 Copy to: CathyG. O’Kelly Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois 60601 It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph (b); or x on May 1, 2010 pursuant to paragraph (b); or ¨ 60 days after filing pursuant to paragraph (a)(1); or o on(date) pursuant to paragraph (a)(1); or ¨ 75 days after filing pursuant to paragraph (a)(2); or ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Shareholder Reports You will receive semi-annual reports dated June 30 and annual reports dated December 31 each year.These reports contain additional information about each Portfolio’s investments.The annual report contains a discussion of the market conditions and investment strategies that significantly affected each Portfolio’s investment performance during the last fiscal year. Statement of Additional Information The SAI provides more detailed information about each Portfolio and is legally considered to be part of this prospectus. How to Obtain Reports You can get free copies of annual and semi-annual reports and SAIs on the Company’s website at www.wilshirefunds.com.You may also request the annual and semi-annual reports, SAIs and other information about the Portfolios, and discuss your questions about the Portfolios, by contacting us at: Wilshire Mutual Funds, Inc. c/o DST Systems, Inc. 430 W. 7th Street Kansas City, MO 64105 or by calling toll free 1-888-200-6796 You can also review and copy information about each Portfolio, including the annual and semi-annual reports and SAIs, at the Public Reference Room of the SEC.For information about the Public Reference Room call 1-202-551-8090.You can also obtain copies: •For a duplicating fee, by writing to the Public Reference Section of the SEC, treet NE, Room 1580, Washington, D.C. 20549 or sending an email to publicinfo@sec.gov. •Free from the SEC’s EDGAR database on its internet website at http://www.sec.gov. (Investment Company Act File No. 811-07076) WIL-PS-004-0200 Prospectus WILSHIRE May 1, 2010 MUTUAL FUNDS, INC. Large Company Growth Portfolio Investment Class Shares (DTLGX) Institutional Class Shares (WLCGX) Large Company Value Portfolio Investment Class Shares (DTLVX) Institutional Class Shares (WLCVX) Small Company Growth Portfolio Investment Class Shares (DTSGX) Institutional Class Shares (WSMGX) Small Company Value Portfolio Investment Class Shares (DTSVX) Institutional Class Shares (WSMVX) Wilshire 5000 Indexsm Fund Investment Class Shares (WFIVX) Institutional Class Shares (WINDX) Wilshire Large Cap Core 130/30 Fund Investment Class Shares (WLCTX) Institutional Class Shares (WLTTX) www.wilshirefunds.com As with all mutual funds, the Securities and Exchange Commission (the “SEC”) has not approved or disapproved any shares of these Portfolios or determined if this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page FUND SUMMARIES 4 Large Company Growth Portfolio 4 Large Company Value Portfolio 9 Small Company Growth Portfolio 14 Small Company Value Portfolio 18 Wilshire 5000 Indexsm Fund 22 Wilshire Large Cap Core 130/30 Fund 26 MORE INFORMATION ABOUT INVESTMENTS AND RISKS 33 MANAGEMENT OF THE PORTFOLIOS 42 Investment Adviser 42 Investment Sub-Advisers 43 Service and Distribution Plan 49 SHAREHOLDER INFORMATION 51 How To Buy Portfolio Shares 51 How To Sell Portfolio Shares 52 Pricing of Shares 53 How to Exchange Portfolio Shares 54 Anti-Money Laundering Program 54 Right to Reject Purchase or Exchange Orders 55 DIVIDEND AND DISTRIBUTION INFORMATION 56 FEDERAL INCOME TAX INFORMATION 56 FINANCIAL HIGHLIGHTS 57 Shares of a Portfolio are not deposits or obligations of, or guaranteed or endorsed by, any bank.The shares are not insured or guaranteed by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other government agency.You could lose money by investing in a Portfolio. 3 FUND SUMMARIES Large Company Growth Portfolio Investment Objective The Large Company Growth Portfolio’s (the “Portfolio”) investment objective is to provide investment results of a portfolio of publicly traded common stocks of companies in the applicable sub-category of the Wilshire 5000 Indexsm. The applicable sub-category of the Wilshire 5000 Indexsm is the large cap growth sub-category. Fees and Expenses of the Large Company Growth Portfolio This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 0.75% 0.75% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 0.43% 0.34% Total Annual Portfolio Operating Expenses 1.43% 1.09% Example: This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolio’s performance. During the most recent fiscal year, the Portfolio’s portfolio turnover rate was 84% of the average value of its portfolio. Principal Investment Strategies • The Portfolio focuses on the large company growth segment of the U.S. equity market. • The Portfolio invests substantially all of its assets in common stock of companies with the largest market capitalizations—greater than approximately $806 million as of December 31, 2009. • The Portfolio invests in companies that historically have above average earnings or sales growth and retention of earnings, often such companies have above average price to earnings ratios. • The Portfolio uses a multi-manager strategy with multiple sub-advisers who employ different strategies. Each sub-adviser’s strategy is set forth below: 4 Los Angeles Capital Management and Equity Research (“LA Capital”). In managing its portion of the Large Company Growth Portfolio, LA Capital uses its proprietary “Dynamic Alpha” stock selection model to seek to generate incremental returns above the Portfolio’s benchmark, while attempting to control investment risk relative to the benchmark. Securities with declining alphas or those which increase portfolio risk become sell candidates while securities with improving alphas or those which decrease portfolio risk become buy candidates. Payden and Rygel (“Payden”). Payden uses a bottom-up stock selection process, focusing on three types of companies: (1) companies with long-term track records of above-average earnings growth, (2) companies with innovative ideas and (3) companies with earnings growth that the managers believe is underestimated. Payden considers the following factors when making sell decisions: weakening fundamentals, change in key management or strategy, more attractive stocks, and riskiness of a position relative to the portfolio. Quest Investment Management (“Quest”). Quest's growth strategy favors stocks with earnings growth, sales growth and price performance that is higher than the market average. Portfolio stocks will typically have a market leading position, quality management and proven business model. Stocks are sold upon deterioration of growth rates, price performance, or market leadership. Sawgrass Asset Management, L.L.C. (“Sawgrass”). Sawgrass’ large cap growth investment philosophy includes identifying attractive companies with demonstrated earnings growth, strong earnings momentum, rising earnings estimates and securities that are reasonably valued to their long term growth expectations. Sawgrass will sell a security if: quantitative attractiveness starts to decline, there is a deterioration of fundamentals, more attractive companies are identified, price and volume trends are broken or risk profile realignment is necessary. Victory Capital Management Inc (“Victory”). Victory employs a growth-oriented style using bottom-up fundamental company analysis as a basis for all investment decisions. Victory constructs its portion of the Large Company Growth Portfolio with high-quality, large-capitalization equity securities that Victory believes are likely to produce superior earnings growth. Victory sells a stock when the fundamental characteristics deteriorate or when a better investment opportunity is identified, and a position is reduced when a 10% position size limit is reached. Principal Risks You may lose money by investing in the Portfolio. In addition, investing in the Portfolio involves the following principal risks: Equity Risk. The principal risk of investing in the Portfolio is equity risk. This is the risk that the prices of stocks held by the Portfolio will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances. Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments. The value of the Portfolio’s shares will go up and down due to movement in the collective returns of the individual securities held by the Portfolio. Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Style Risk. Another risk of investing in the Portfolio is the risk that the Portfolio’s growth style will perform poorly or fall out of favor with investors. For example, at times the market may favor large capitalization stocks over small capitalization stocks, value stocks over growth stocks, or vice versa. Multi-Managed Fund Risk. The Portfolio is a multi-managed fund with multiple sub-advisers who employ different strategies. As a result, the Portfolio may have buy and sell transactions in the same security on the same day. The Large Company Growth Portfolio may appeal to you if: • you are a long-term investor; • you seek growth of capital; 5 • you believe that the market will favor a particular investment style, such as large cap growth stocks, over other investment styles in the long term and you want a more focused exposure to that investment style; or • you own other funds or stocks which provide exposure to some but not all investment styles and would like a more complete exposure to the equity market. Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Portfolio by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the Portfolio's average annual total returns compare to those of a broad measure of market performance. The Portfolio’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. Calendar Year Returns During the periods shown in the bar chart, the highest return for a quarter was 14.01% (quarter ended 06/30/09) and the lowest return for a quarter was -23.30% (quarter ended 12/31/08). Average Annual Total Returns (periods ended December31, 2009) 1 year 5 years 10 years Investment Class Return Before Taxes 33.60% 0.56% -2.65% Return After Taxes on Distributions 33.60% -0.14% -3.05% Return After Taxes on Distributions and Sale of Shares 21.84% 0.44% -2.25% Institutional Class Return Before Taxes 34.07% 0.92% -2.32% Russell 1000 Growth Index (reflects no deduction for fees, expenses or taxes) 37.21% 1.63% -3.99% After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who are tax exempt or hold their Portfolio shares through tax-deferred arrangements such as 401 (k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares. After-tax returns for Institutional Class Shares will vary. 6 Management Adviser Wilshire Associates Incorporated Sub-Advisers and Portfolio Managers LA Capital Thomas D. Stevens, President of LA Capital and Portfolio Manager of the Portfolio. Mr.Stevens has served as Portfolio Manager since 2002. Payden James Wong, Principal of Payden and Co-Portfolio Manager of the Portfolio. Mr.Wong has served as Co-Portfolio Manager since 2007. Frank Lee, Vice-President of Payden and Co-Portfolio Manager of the Portfolio. Mr.Lee has served as Co-Portfolio Manager since 2007. Quest Cameron M. Johnson, Chief Executive Officer of Quest and Portfolio Manager of the Portfolio. Mr.Johnson has served as Portfolio Manager since 2007. Douglas P. Goebel, CFA, Senior Vice President of Quest and Portfolio Manager of the Portfolio. Mr.Goebel has served as Portfolio Manager since 2007. E. Adrian Hamilton, Vice President of Quest and Portfolio Manager of the Portfolio. Mr.Hamilton has served as Portfolio Manager since 2007. Monte L. Johnson, Chairman of Quest and Portfolio Manager of the Portfolio. Mr.Johnson has served as Portfolio Manager since 2007. Garth R. Nisbet, CFA, Senior Vice President of Quest and Portfolio Manager of the Portfolio. Mr.Nisbet has served as Portfolio Manager since 2007. Gregory G. Sherwood, President of Quest and Portfolio Manager of the Portfolio. Mr.Sherwood has served as Portfolio Manager since 2007. Sawgrass Martin (Marty) LaPrade, CFA, Partner of Sawgrass and Portfolio Manager of Sawgrass’ portion of the Portfolio. Mr.LaPrade has served as Portfolio Manager since 2007. Victory Erick F. Maronak, Chief Investment Officer and Senior Manager of Victory and Portfolio Manager of the Portfolio. Mr.Maronak has served as Portfolio Manager since 2007. Scott R. Kefer, CFA, Managing Director of Victory and Portfolio Manager of the Portfolio. Mr.Kefer has served as Portfolio Manager since 2007. Jason E. Dahl, CFA, Managing Director of Victory and Portfolio Manager of the Portfolio. Mr.Dahl has served as Portfolio Manager since 2007. Michael Koskuba, Managing Director of Victory and Portfolio Manager/Analyst of the Portfolio. Mr.Koskuba has served as Portfolio Manager since 2007. 7 Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the Portfolio are as follows: Investment Class Shares. The minimum initial investment in the Portfolio is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500. Subsequent investments for the Portfolio must be at least $100. The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares. The minimum initial investment is $250,000 for the Portfolio. Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the Portfolio (known as redeeming shares) on any business day by telephone or mail. Tax Information The Portfolio’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase share of the Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and its related companies may pay the intermediary for the sale of Portfolio shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 8 Large Company Value Portfolio Investment Objective The Large Company Value Portfolio’s (the “Portfolio”) investment objective is to provide investment results of a portfolio of publicly traded common stocks of companies in the applicable sub-category of the Wilshire 5000 Indexsm. The applicable sub-category of the Wilshire 5000 Indexsm is the large cap value sub-category. Fees and Expenses of the Large Company Value Portfolio This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 0.75% 0.75% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 0.48% 0.61% Total Annual Portfolio Operating Expenses 1.48% 1.36% Example: This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Portfolio’s performance. During the most recent fiscal year, the Portfolio’s portfolio turnover rate was 188% of the average value of its portfolio. Principal Investment Strategies • The Portfolio focuses on the large company value segment of the U.S. equity market. • The Portfolio invests substantially all of its assets in the common stock companies with the largest market capitalizations—greater than approximately $263 million as of December 31, 2009. • The Portfolio invests, generally, in companies with relatively low price to book value ratios, low price to earnings ratios and higher than average dividend yields (which means that their prices are low relative to the size of their dividends). • The Portfolio uses a multi-manager strategy with multiple sub-advisers who employ different strategies. Each sub-adviser’s strategy is set forth below: 9 Acadian Asset Management LLC (“Acadian”). Acadian’s buy/sell process is completely objective, automated and driven by changes in expected returns whenever a portfolio is re-optimized. The Portfolio’s current holdings with their risk and expected return characteristics are compared to the entire investment universe. Less attractive securities are discarded from the Portfolio while more attractive securities are added, as long as the cost of the buy and sell does not exceed the expected value-added to be gained. Pzena Investment Management (“Pzena”). Pzena focuses exclusively on companies that it believes are underperforming their historically demonstrated earnings power. Pzena applies intensive fundamental research to such companies in an effort to determine whether the problems that caused the earnings shortfalls are temporary or permanent. Pzena invests in a company only when it judges that the company’s problems are temporary, the company’s management has a viable strategy to generate earnings recovery and Pzena believes there is meaningful downside protection in case the earnings recovery does not materialize. Pzena generally sells a security when Pzena believes there are more attractive opportunities available, or there is a change in the fundamental characteristics of the issuer. Systematic Financial Management, L.P. (“Systematic”). Systematic's strategy includes a quantitative screen of all companies (U.S. Equity, ADRs and foreign securities traded on U.S. markets) with the market capitalization range of companies in the Russell 1000 Value Index. Companies are ranked by valuation and a positive earnings catalyst. Systematic will sell a stock (1) when price appreciation causes the company valuation to expand to fair value, (2) when other investment opportunities present more attractive prospects from a valuation and expected return basis, (3) when analysis leads to an anticipated downward estimate revision or (4) when a negative earnings surprise is reported. Principal Risks You may lose money by investing in the Portfolio. In addition, investing in the Portfolio involves the following principal risks: Equity Risk. The principal risk of investing in the Portfolio is equity risk. This is the risk that the prices of stocks held by the Portfolio will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances. Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments. The value of the Portfolio’s shares will go up and down due to movement in the collective returns of the individual securities held by the Portfolio. Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Style Risk. Another risk of investing in the Portfolio is the risk that the Portfolio’s value style will perform poorly or fall out of favor with investors. For example, at times the market may favor large capitalization stocks over small capitalization stocks, value stocks over growth stocks, or vice versa. Multi-Managed Fund Risk. The Portfolio is a multi-managed fund with multiple sub-advisers who employ different strategies. As a result, the Portfolio may have buy and sell transactions in the same security on the same day. Portfolio Turnover Risk. The Portfolio may experience high rates of portfolio turnover, which may result in above average transaction costs and could result in the payment by shareholders of taxes on above-average amounts of realized investment gains, including net short-term capital gains, which are taxed as ordinary income for federal income tax purposes. The Large Company Value Portfolio may appeal to you if: • you are a long-term investor; • you seek growth of capital; • you believe that the market will favor a particular investment style, such as large cap value stocks, over other investment styles in the long term and you want a more focused exposure to that investment style; or • you own other funds or stocks which provide exposure to some but not all investment styles and would like a more complete exposure to the equity market. 10 Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Large Company Value Portfolio by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the Portfolio's average annual total returns compare to those of a broad measure of market performance. The chart and table assume reinvestment of dividends and distributions. The Portfolio’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. Calendar Year Returns During the periods shown in the bar chart, the highest return for a quarter was 21.38% (quarter ended 09/30/09) and the lowest return for a quarter was -22.30% (quarter ended 12/31/08). The returns for the Portfolio’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. Average Annual Total Returns (periods ended December31, 2009) 1 year 5 years 10 years Investment Class Return Before Taxes 28.48% -1.03% 2.83% Return After Taxes on Distributions 28.15% -2.69% 1.51% Return After Taxes on Distributions and Sale of Shares 18.51% -0.90% 2.19% Institutional Class Return Before Taxes 28.60% -0.82% 3.08% Russell 1000 Value Index (reflects no deduction for fees, expenses or taxes) 19.69% -0.25% 2.47% After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who are tax exempt or hold their Portfolio shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares. After-tax returns for Institutional Class Shares will vary. 11 Management Adviser Wilshire Associates Incorporated Sub-Advisers and Portfolio Managers Acadian Ronald D. Frashure, President and Chief Executive Officer of Acadian and Portfolio Manager of the Portfolio. Mr.Frashure has served as Portfolio Manager since 2007. John R. Chisholm, Executive Vice-President and Chief Investment Officer of Acadian and Portfolio Manager of the Portfolio. Mr.Chisholm has served as Portfolio Manager since 2007. Brian K. Wolahan, Senior Vice-President and Director of Alternative Strategies of Acadian and Portfolio Manager of the Portfolio. Mr.Wolahan has served as Portfolio Manager since 2007. Raymond F. Mui, Senior Vice-President of Acadian and Portfolio Manager of the Portfolio. Mr.Mui has served as Portfolio Manager since 2007. Charles H. Wang, Senior Vice-President and Director of Research of Acadian and Portfolio Manager of the Portfolio. Mr.Wang has served as Portfolio Manager since 2007. Pzena Richard S. Pzena, Manager Principal and Chief Executive Officer and Co-Chief Investment Officer of Pzena and Portfolio Manager of the Portfolio. Mr.Pzena has served as Portfolio Manager since 2004. John P. Goetz, Managing Principal and Co-Chief Investment Officer of Pzena and Portfolio Manager of the Portfolio. Mr.Goetz has served as Portfolio Manager since 2004. Antonio DeSpirito, III, Principal of Pzena and Portfolio Manager of the Portfolio. Mr.DeSpirito has served as Portfolio Manager since 2004. Systematic Kevin McCreesh, Partner of Systematic and Portfolio Manager of the Portfolio. Mr.McCreesh has served as Portfolio Manager since 2007. Ronald Mushock, and Portfolio Manager of the Portfolio. Mr.Mushock has served as Portfolio Manager since 2007. Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the Portfolio are as follows: Investment Class Shares. The minimum initial investment in the Portfolio is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500. Subsequent investments for the Portfolio must be at least $100. The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares. The minimum initial investment is $250,000 for the Portfolio. Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the Portfolio (known as redeeming shares) on any business day by telephone or mail. 12 Tax Information The Portfolio’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase share of the Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and its related companies may pay the intermediary for the sale of Portfolio shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 13 Small Company Growth Portfolio Investment Objective The Small Company Growth Portfolio’s (the “Portfolio”) investment objective is to provide investment results of a portfolio of publicly traded common stocks of companies in the applicable sub-category of the Wilshire 5000 Indexsm. The applicable sub-category of the Wilshire 5000 Indexsm is the small cap growth sub-category. Fees and Expenses of the Small Company Growth Portfolio This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 0.85% 0.85% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 1.31% 1.24% Total Annual Portfolio Operating Expenses 2.41% 2.09% Example: This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Portfolio’s performance. During the most recent fiscal year, the Portfolio’s portfolio turnover rate was 98% of the average value of its portfolio. Principal Investment Strategies • The Portfolio focuses on the small company growth segment of the U.S. equity market. • The Portfolio invests substantially all of its assets in the common stock of companies with smaller market capitalizations—which range between approximately $20 million and $5.5 billion as of December 31, 2009. • The Portfolio invests in companies that historically have above average earnings or sales growth and retention of earnings, often such companies have above average price to earnings ratios. • The Portfolio places less emphasis on companies with a long history of established growth than the Large Company Growth Portfolio. • The Portfolio invests in small-cap companies that may still further develop. 14 • The Portfolio uses a multi-manager strategy with multiple sub-advisers who employ different strategies. Each sub-adviser’s strategy is set forth below: Los Angeles Capital Management and Equity Research ("LA Capital"). In managing its portion of the Small Company Growth Portfolio, LA Capital uses its proprietary “Dynamic Alpha” stock selection model to seek to generate incremental returns above the Portfolio’s benchmark, while attempting to control investment risk relative to the benchmark. Securities with declining alphas or those which increase portfolio risk become sell candidates while securities with improving alphas or those which decrease portfolio risk become buy candidates. Ranger Investment Management, L.P (“Ranger”). Ranger’s investment team searches for quality growth companies by implementing a bottom-up, fundamental research driven security selection process. In the research process, Ranger focuses on identifying small and mid capitalization U.S. equities characterized by accelerating revenue and earnings growth, high recurring revenues, strong balance sheets and free cash flow generation. In addition to extensive quantitative analysis, Ranger gives careful consideration to qualitative analysis and judgment of the management team, accounting practices, corporate governance and the company’s competitive advantage. Ranger utilizes a proprietary system to identify companies that violate the firm’s sell disciplines. Ranger’s seeks to identify problem stocks early and enhance performance by removing them before they become significant problems. Principal Risks You may lose money by investing in the Portfolio. In addition, investing in the Portfolio involves the following principal risks: Equity Risk. The principal risk of investing in the Portfolio is equity risk. This is the risk that the prices of stocks held by the Portfolio will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances. Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments. The value of the Portfolio’s shares will go up and down due to movement in the collective returns of the individual securities held by the Portfolio. Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Small Cap Risk. Small-cap companies may lack the management experience, financial resources, product diversity and competitive strengths of larger companies, and may be traded less frequently. These companies may be in the developmental stage or may be older companies undergoing significant changes. Small-cap companies may also be subject to greater business risks and more sensitive to changes in economic conditions than larger more established companies. As a result, the prices of small-cap companies may rise and fall more sharply. Style Risk. Another risk of investing in the Portfolio is the risk that the Portfolio’s growth style will perform poorly or fall out of favor with investors. For example, at times the market may favor large capitalization stocks over small capitalization stocks, value stocks over growth stocks, or vice versa. Multi-Managed Fund Risk. The Portfolio is a multi-managed fund with multiple sub-advisers who employ different strategies. As a result, the Portfolio may have buy and sell transactions in the same security on the same day. The Small Company Growth Portfolio may appeal to you if: • you are a long-term investor; • you seek growth of capital; • you believe that the market will favor a particular investment style, such as small cap growth stocks, over other investment styles in the long term and you want a more focused exposure to that investment style; or • you own other funds or stocks which provide exposure to some but not all investment styles and would like a more complete exposure to the equity market. 15 Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Portfolio by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the Portfolio's average annual total returns compare to those of a broad measure of market performance. The Portfolio’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. Calendar Year Returns During the periods shown in the bar chart, the highest return for a quarter was 20.51% (quarter ended 12/31/01) and the lowest return for a quarter was -26.62% (quarter ended 12/31/08). The returns for the Portfolio’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. Average Annual Total Returns (periods ended December31, 2009) 1 year 5 years 10 years Investment Class Return Before Taxes 30.31% -0.24% 2.95% Return After Taxes on Distributions 30.31% -1.34% 1.79% Return After Taxes on Distributions and Sale of Shares 19.70% -0.29% 2.17% Institutional Class Return Before Taxes 30.81% 0.00% 3.18% Russell 2000 Growth Index (reflects no deduction for fees, expenses or taxes) 34.47% 0.87% -1.37% After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who are tax exempt or hold their Portfolio shares through tax-deferred arrangements such as 401 (k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares. After-tax returns for Institutional Class Shares will vary. 16 Management Adviser Wilshire Associates Incorporated Sub-Advisers and Portfolio Managers Los Angeles Capital Management and Equity Research ("LA Capital") Thomas D. Stevens, President of LA Capital and Portfolio Manager of the Portfolio. Mr.Stevens has served as Portfolio Manager since 2002. Ranger W. Conrad Doenges, Portfolio Manager of the Portfolio. Mr.Doenges has served as Portfolio Manager since 2007. Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the Portfolio are as follows: Investment Class Shares. The minimum initial investment in the Portfolio is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500. Subsequent investments for the Portfolio must be at least $100. The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares. The minimum initial investment is $250,000 for the Portfolio. Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the Portfolio (known as redeeming shares) on any business day by telephone or mail. Tax Information The Portfolio’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase share of the Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and its related companies may pay the intermediary for the sale of Portfolio shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 17 Small Company Value Portfolio Investment Objective The Small Company Value Portfolio’s (the “Portfolio”) investment objective is to provide investment results of a portfolio of publicly traded common stocks of companies in the applicable sub-category of the Wilshire 5000 Indexsm. The applicable sub-category of the Wilshire 5000 Indexsm is the small cap value sub-category. Fees and Expenses of the Small Company Value Portfolio This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 0.85% 0.85% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 0.91% 0.86% Total Annual Portfolio Operating Expenses 2.01% 1.71% Example: This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Portfolio’s performance. During the most recent fiscal year, the Portfolio’s portfolio turnover rate was 61% of the average value of its portfolio. Principal Investment Strategies • The Portfolio focuses on the small company value segment of the U.S. equity market. • The Portfolio invests substantially all of its assets in the common stock of companies with smaller market capitalizations—which range between approximately $32 million and $4 billion as of December 31, 2009. • The Portfolio invests, generally, in companies with relatively low price to book value ratios, low price to earnings ratios and relatively high dividend yields (dividend yields for small companies are generally less than those of large companies). • The Portfolio invests in small-cap companies that may still further develop. • The Portfolio uses a multi-manager strategy with multiple sub-advisers who employ different strategies. Each sub-adviser’s strategy is set forth below: 18 Los Angeles Capital Management and Equity Research ("LA Capital"). In managing its portion of the Small Company Value Portfolio, LA Capital uses its proprietary “Dynamic Alpha” stock selection model to seek to generate incremental returns above the Portfolio’s benchmark, while attempting to control investment risk relative to the benchmark. Securities with declining alphas or those which increase portfolio risk become sell candidates while securities with improving alphas or those which decrease portfolio risk become buy candidates. NWQ Investment Management Company, LLC (“NWQ”). NWQ seeks to provide superior risk-adjusted returns through an analyst-driven value-oriented process. NWQ invests in companies which it believes are undervalued and where it believes catalysts exist to unlock value or improve profitability regardless of market movements or industry developments. Investment decisions are made on an opportunistic basis, capitalizing on NWQ’s evaluation of situations created by investor over-reaction, misperception and short-term focus. NWQ’s stock selection process is driven by rigorous bottom-up fundamental research. Quantitative measures include price-to-cash flow, price-to-sales, price-to-earnings, price-to-book and earnings quality. Qualitatively, NWQ focuses on management strength, corporate strategy, competitive position and shareholder value orientation. NWQ does extensive bottom-up research on each current and potential common stock holding, having direct contact with corporate management and assessing the expected risk/reward ratio of an investment to determine the absolute downside versus the expected upside. NWQ typically either eliminates or trims positions when NWQ believes a security no longer meets the three criteria at the core of its investment discipline: attractive valuation, favorable risk/reward ratio and belief in a catalyst. Principal Risks You may lose money by investing in the Portfolio. In addition, investing in the Portfolio involves the following principal risks: Equity Risk. The principal risk of investing in the Portfolio is equity risk. This is the risk that the prices of stocks held by the Portfolio will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances. Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments. The value of the Portfolio’s shares will go up and down due to movement in the collective returns of the individual securities held by the Portfolio. Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Small Cap Risk. Small-cap companies may lack the management experience, financial resources, product diversity and competitive strengths of larger companies, and may be traded less frequently. These companies may be in the developmental stage or may be older companies undergoing significant changes. Small-cap companies may also be subject to greater business risks and more sensitive to changes in economic conditions than larger more established companies. As a result, the prices of small-cap companies may rise and fall more sharply. Style Risk. Another risk of investing in the Portfolio is the risk that the Portfolio’s value style will perform poorly or fall out of favor with investors. For example, at times the market may favor large capitalization stocks over small capitalization stocks, value stocks over growth stocks, or vice versa. Multi-Managed Fund Risk. The Portfolio is a multi-managed fund with multiple sub-advisers who employ different strategies. As a result, the Portfolio may have buy and sell transactions in the same security on the same day. The Small Company Value Portfolio may appeal to you if: • you are a long-term investor; • you seek growth of capital; • you believe that the market will favor a particular investment style, such as small cap value stocks, over other investment styles in the long term and you want a more focused exposure to that investment style; or • you own other funds or stocks which provide exposure to some but not all investment styles and would like a more complete exposure to the equity market. 19 Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Portfolio by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the Portfolio's average annual total returns compare to those of a broad measure of market performance. The Portfolio’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. Calendar Year Returns During the periods shown in the bar chart, the highest return for a quarter was 25.22% (quarter ended 09/30/09) and the lowest return for a quarter was -24.52% (quarter ended 12/31/08). The returns for the Portfolio’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. Average Annual Total Returns (periods ended December31, 2009) 1 year 5 years 10 years Investment Class Return Before Taxes 22.81% 0.09% 7.46% Return After Taxes on Distributions 22.48% -1.87% 5.98% Return After Taxes on Distributions and Sale of Shares 14.83% -0.40% 6.10% Institutional Class Return Before Taxes 23.11% 0.46% 7.80% Russell 2000 Value Index (reflects no deduction for fees, expenses or taxes) 20.58% -0.01% 8.27% After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who are tax exempt or hold their Portfolio shares through tax-deferred arrangements such as 401 (k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares. After-tax returns for Institutional Class Shares will vary. 20 Management Adviser Wilshire Associates Incorporated Sub-Advisers and Portfolio Managers LA Capital Thomas D. Stevens, President of LA Capital and Portfolio Manager of the Portfolio. Mr.Stevens has served as Portfolio Manager since 2002. NWQ Phyllis G. Thomas, CFA, Portfolio Manager of the Portfolio. Mr.Thomas has served as Portfolio Manager since 2007. Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the Portfolio are as follows: Investment Class Shares. The minimum initial investment in the Portfolio is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500. Subsequent investments for the Portfolio must be at least $100. The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares. The minimum initial investment is $250,000 for the Portfolio. Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the Portfolio (known as redeeming shares) on any business day by telephone or mail. Tax Information The Portfolio’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase share of the Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and its related companies may pay the intermediary for the sale of Portfolio shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 21 Wilshire 5000 Indexsm Fund Investment Objective The Wilshire 5000 Indexsm Fund’s (the “Index Fund”) investment objective is to replicate as closely as possible the performance of the Wilshire 5000 Indexsm (the “Index”) before the deduction of Index Fund expenses. Fees and Expenses of the Wilshire 5000 Indexsm Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Index Fund. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 0.10% 0.10% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 0.42% 0.44% Total Annual Portfolio Operating Expenses 0.77% 0.54% Example: This example is intended to help you compare the cost of investing in the Index Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Index Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The Index Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when the Index Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Index Fund’s performance. During the most recent fiscal year, the Index Fund’s portfolio turnover rate was 57% of the average value of its portfolio. Principal Investment Strategies • The Index Fund invests primarily in the common stock of companies included in the Index that are representative of the Index. • The Index Fund uses enhanced “stratified sampling” techniques in an attempt to replicate the performance of the Index. Stratified sampling is a technique that uses sector weighting and portfolio characteristics profiling to keep the Index Fund within acceptable parameter ranges relative to the benchmark. • The Index Fund normally holds stocks representing at least 90% of the total market value of the Index. The Index is an unmanaged index which measures the performance of all equity securities of U.S. headquartered issuers with readily available price data. The Index includes over 4,500 stocks, with each stock weighted according to its market value. This means that companies having larger stock capitalizations will have a larger impact on the market value of the Index. The Index has been computed continuously since 1974 and is published daily in many major U.S. newspapers and is the broadest measure of the U.S. equity market. The Index Fund normally holds stocks representing at least 90% of the Index’s total market value, which ranges between 1,000 and 2,500 stocks. 22 Principal Risks You may lose money by investing in the Index Fund. In addition, investing in the Index Fund involves the following principal risks: Equity Risk. The principal risk of investing in the Index Fund is equity risk. This is the risk that the prices of stocks held by the Index Fund will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances. Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments. The value of the Index Fund’s shares will go up and down due to movement in the collective returns of the individual securities held by the Index Fund. Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Index Risk. There is a risk that the Index Fund’s performance may not exactly match the performance of the Index. The Index Fund does not hold every stock contained in the Index and the performance of the stocks held in the Index Fund may not track exactly the performance of the stocks held in the Index. Furthermore, unlike the Index, the Index Fund incurs management fees, 12b-1 fees (for Investment Class Shares only), administrative expenses and transaction costs in trading stocks. The Index Fund may appeal to you if: • you are a long-term investor; • you seek growth of capital; • you seek to capture returns that are representative of the entire U.S. equity market; • you seek to potentially reduce risk through broad diversification across large and small capitalization stocks and value and growth stocks; or • you seek an index fund which, unlike a traditional index fund, includes the stocks of small- and mid-capitalization companies as well as large capitalization companies. Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Index Fund by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the Portfolio's average annual total returns compare to those of a broad measure of market performance. The Index Fund’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. Calendar Year Returns 23 During the periods shown in the bar chart, the highest return for a quarter was 16.27% (quarter ended 09/30/09) and the lowest return for a quarter was -22.36% (quarter ended 12/31/08). The returns for the Index Fund’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. Average Annual Total Returns (periods ended December31, 2009) 1 year 5 years 10 years Investment Class Return Before Taxes 26.98% 0.22% -1.02% Return After Taxes on Distributions 26.39% -0.12% -1.35% Return After Taxes on Distributions and Sale of Shares 17.54% 0.03% -1.04% Institutional Class Return Before Taxes 27.10% 0.41% -0.78% Wilshire 5000 Indexsm (reflects no deduction for fees, expenses or taxes) 28.30% 0.93% -0.27% After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who are tax exempt or hold their Index Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares. After-tax returns for Institutional Class Shares will vary. Management Adviser Wilshire Associates Incorporated Sub-Adviser and Portfolio Manager LA Capital Thomas D. Stevens, President of LA Capital and Portfolio Manager of the Portfolio. Mr.Stevens has served as Portfolio Manager since 2002. Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the Index Fund are as follows: Investment Class Shares. The minimum initial investment in the Index Fund is $1,000. Subsequent investments for the Index Fund must be at least $100. The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares. The minimum initial investment is $250,000 for the Index Fund. Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the Index Fund (known as redeeming shares) on any business day by telephone or mail. 24 Tax Information The Index Fund’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase share of the Index Fund through a broker-dealer or other financial intermediary (such as a bank), the Index Fund and its related companies may pay the intermediary for the sale of Index Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Index Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 25 Wilshire Large Cap Core 130/30 Fund Investment Objective The Wilshire Large Cap Core 130/30 Fund (the “130/30 Fund”) seeks capital appreciation. Fees and Expenses of the 130/30 Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the 130/30 Fund. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees 0.25% None Other Expenses 1.08% 1.03% Dividend Expense on Securities Sold Short 0.53% 0.53% Interest Expense on Borrowing 0.14% 0.14% Remainder of Other Expenses 0.41% 0.36% Total Annual Fund Operating Expenses* 2.33% 2.03% Less Fee Waiver/Expense Reimbursement -0.16% -0.11% Net Annual Fund Operating Expenses 2.17% 1.92% * Wilshire has entered into a contractual expense limitation agreement with the Company, on behalf of the 130/30 Fund to waive a portion of its management fee to limit expenses of the 130/30 Fund (excluding taxes, brokerage expenses, dividend expenses on short securities, and extraordinary expenses) to 1.50% and 1.25% of average daily net assets for Investment Class Shares and Institutional Class Shares, respectively. This agreement to limit expenses continues through at least April 30, 2011 or upon the termination of the Advisory Agreement. To the extent that the 130/30 Fund's expenses are less than the expense limitation, Wilshire may recoup the amount of any management fee waived within three years after the year in which Wilshire incurred the expense if the recoupment does not exceed the existing expense limitation. Example: This example is intended to help you compare the cost of investing in the 130/30 Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the 130/30 Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The 130/30 Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when 130/30 Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the 130/30 Fund’s performance. During the most recent fiscal year, the 130/30 Fund’s portfolio turnover rate was 289% of the average value of its portfolio. 26 Principal Investment Strategies • The 130/30 Fund normally invests at least 85% of its net assets in large cap securities. Large cap securities include securities of those companies with market capitalizations consistent with the Russell 1000 Index—greater than approximately $263 million as of December 31, 2009. • The 130/30 Fund invests substantially all its assets in growth and value stocks of large cap companies. • Each sub-adviser will take long positions in securities it believes has the ability to outperform the Russell 1000 Index and will sell short securities it believes are likely to underperform. • The 130/30 Fund will generally hold approximately 30% of its net assets in short positions, using the proceeds from the short sales to purchase additional long positions resulting in a portfolio with 130% of net assets in long positions. The 130/30 Fund’s long positions may range from 120% to 140% and its short positions may range from 20% to 40%. • The 130/30 Fund’s equity investments principally include common stocks, but may also include preferred stocks, convertible securities, warrants and securities issued by real estate investment trusts (“REITs”). The 130/30 Fund also may invest in exchange-traded funds (“ETFs”) and similarly structured pooled investments in order to provide exposure to certain equity markets while maintaining liquidity. The 130/30 Fund also may engage in short sales of ETFs and similarly structured pooled investments. • The 130/30 Fund may, but is not required to, use derivatives, such as futures, options, forward contracts, swap agreements and ETFs, as an alternative to selling a security short, as a substitute for investing directly in an underlying asset, to increase returns, to manage foreign currency risk, or as part of a hedging strategy. • The 130/30 Fund uses a multi-manager strategy with multiple sub-advisers who employ different strategies. Each sub-adviser’s strategy is set forth below: AXA Rosenberg Investment Management LLC (“AXA Rosenberg”). AXA Rosenberg constructs a portfolio of common stocks based on fundamental analysis using a two-part quantitative model: a valuation model and an earnings forecast model. The output of the two models is combined to form a single predicted return. The predicted returns are fed into a risk model that mathematically weighs the tradeoff between the portfolio’s expected return and risk associated with common factor differences versus the benchmark index. Each stock is compared with its next-best alternative, taking into account round-trip trading costs. Pyramis Global Advisors, LLC (“Pyramis”). Pyramis constructs its portion of the 130/30 Fund by using a bottom-up, fundamental strategy to identify securities that may outperform (and underperform) the market. Portfolio decisions for the 130/30 Fund are generally based on Pyramis’ stock selection abilities backed by its in-depth proprietary research. In general, stocks are sold or covered when the investment thesis behind the stock’s inclusion in the portfolio has played out, if there is a change to the investment thesis given new information, or if Pyramis perceives a better opportunity elsewhere in the market. Thompson, Siegel & Walmsley LLC (“TS&W”). TS&W’s investment strategy uses a bottom-up process that combines quantitative and qualitative analysis with disciplined risk controls. The process seeks to identify long positions with some combination of inexpensive valuation and positive change that could lead to a materially higher valuation and identify short positions with some combination of expensive valuation and negative change that could lead to a significantly lower valuation. TWIN Capital Management, Inc. (“TWIN”). TWIN’s buy and sell decisions are primarily based on the scores (of a stock’s relative attractiveness) produced by TWIN’s valuation model. TWIN will purchase equity securities that TWIN believes are undervalued, have rising expected earnings, display recent price gains, and exhibit more stable and sustainable earnings relative to peer group stocks (those stocks with high model scores). TWIN will either sell long or sell short overvalued securities, with lagging price gains and declining expected earnings, coupled with greater uncertainty regarding future earnings (those stocks with low model scores). UBS Global Asset Management Americas (“UBS”). UBS uses primarily fundamental analysis and, to a lesser extent, quantitative analysis to identify securities that are underpriced and overpriced relative to their fundamental value. In general, UBS buys securities “long” for the Fund’s portfolio that it believes are underpriced and will outperform, and sells securities “short” that it believes are overpriced and will underperform. 27 Principal Risks You may lose money investing in the 130/30 Fund. In addition, investing in the 130/30 Fund involves the following principal risks: Equity Risk. The principal risk of investing in the 130/30 Fund is equity risk. This is the risk that the prices of stocks held by the 130/30 Fund will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances. Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments. The value of the 130/30 Fund’s shares will go up and down due to movement in the collective returns of the individual securities held by the 130/30 Fund. Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Multi-Managed Fund Risk. The 130/30 Fund is a multi-managed fund with multiple sub-advisers who employ different strategies. As a result, the 130/30 Fund may have buy and sell transactions in the same security on the same day. In addition, at any given time, the 130/30 Fund may have long and short positions in the same security. Short Sale Risk. Short sales involve costs and risk. If a security sold short increases in price, the 130/30 Fund may need to cover its short position at a higher price than the short sale price, resulting in a loss. The 130/30 Fund will have substantial short positions and must borrow those securities to make delivery to the buyer. The 130/30 Fund may not be able to borrow a security that it needs to deliver or it may not be able to close out a short position at an acceptable price and may need to sell related long positions before it had intended to do so. As a result, the 130/30 Fund may not be able to successfully implement its short sale strategy due to the limited availability of desired securities or for other reasons and the amount the 130/30 Fund could lose on a short sale is theoretically unlimited. Derivatives Risk. The 130/30 Fund may use derivative instruments, such as options, futures and options on futures (including those relating to stocks, indexes and foreign currencies), swaps and forward contracts. A small investment in derivatives could have a potentially large impact on the 130/30 Fund’s investment performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the 130/30 Fund will not correlate with the underlying instruments or the 130/30 Fund’s other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments’ terms. Additionally, some derivatives the 130/30 Fund may use involve leverage (e.g., an instrument linked to the value of a securities index may return income calculated as a multiple of the price movement of the underlying index). This economic leverage will increase the volatility of these instruments, as they may increase or decrease in value more quickly than the underlying security, index, futures contract, or other economic variable. The 130/30 Fund may be required to segregate permissible liquid assets to cover its obligations relating to its purchase of derivative instruments. ETF Risk. ETFs in which the 130/30 Fund may invest involve certain inherent risks generally associated with investments in a portfolio of common stocks, including the risk that the general level of stock prices may decline, thereby adversely affecting the value of each unit of the ETF. Moreover, an ETF may not fully replicate the performance of its benchmark index because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held. Investing in ETFs, which are investment companies, involve duplication of advisory fees and certain other expenses. Real Estate Investment Trust Risk. The 130/30 Fund may invest in REITs, which carry with them many of the risks associated with direct ownership of real estate, including decline in property values, extended vacancies, increases in property taxes, and changes in interest rates. In addition, REITs are dependent upon management skills, may not be diversified, and may experience substantial cost in the event of borrower or lessee defaults. REITs are also subject to heavy cash flow dependency. 28 Portfolio Turnover Risk. The 130/30 Fund may experience high rates of portfolio turnover, which may result in above average transaction costs and could result in the payment by shareholders of taxes on above-average amounts of realized investment gains, including net short-term capital gains, which are taxed as ordinary income for federal income tax purposes. The 130/30 Fund may appeal to you if: • you are a long-term investor; • you seek growth of capital; • you are willing to accept the risk that the value of your investment may decline in order to seek long-term capital growth; or • you are looking for an investment with potential for higher risk and higher return due to the short selling strategy. Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the 130/30 Fund by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the 130/30 Fund's average annual total returns compare to those of a broad measure of market performance. The 130/30 Fund’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. Calendar Year Returns During the periods shown in the bar chart, the highest return for a quarter was 14.05% (quarter ended 09/30/09) and the lowest return for a quarter was -22.84% (quarter ended 12/31/08). The returns for the 130/30 Fund’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. 29 Average Annual Total Returns (periods ended December31, 2009) 1 year Since Inception (11/16/07) Investment Class Return Before Taxes 18.73% -13.16% Return After Taxes on Distributions 18.58% -13.23% Return After Taxes on Distributions and Sale of Shares 12.18% -11.08% Institutional Class Return Before Taxes 19.14% -12.86% S&P 500 Index (reflects no deduction for fees, expenses and taxes) 26.46% -10.63% After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who are tax exempt or hold their Index Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares. After-tax returns for Institutional Class Shares will vary. Management Adviser Wilshire Associates Incorporated Sub-Advisers and Portfolio Managers AXA Rosenberg William E. Ricks, Americas Chief Executive and Chief Investment Officer of AXA Rosenberg and Portfolio Manager of the 130/30 Fund. Mr.Ricks has served as Portfolio Manager since 2007. Kathleen Houssels, CFA, Americas Deputy Chief Investment Officer of AXA Rosenberg and Portfolio Manager of the 130/30 Fund. Ms. Houssels has served as Portfolio Manager since 2010. Pyramis John Power, Senior Vice President of Domestic Equities of Pyramis and Portfolio Team Leader for the Large Cap Core 130/30 Strategy and Portfolio Manager for the 130/30 Fund. Mr. Power has served as Portfolio Manager since 2010. Thorsten Becker, Sector Portfolio Manager covering the Financial Services and Telecommunications sectors of Pyramis and its parent company and Portfolio Manager for the 130/30 Fund. Mr. Becker has served as Portfolio Manager since 2010. Robert Bao, CFA, Sector Portfolio Manager and Portfolio Manager for the 130/30 Fund. Mr. Bao has served as Portfolio Manager since 2010. Andrew R. Burzumato, Sector Portfolio Manager covering the Utilities sector and Portfolio Manager for the 130/30 Fund. Mr. Burzumato has served as Portfolio Manager since 2010. Michael Elvin, Sector Portfolio Manager covering the Technology sector and Portfolio Manager for the 130/30 Fund. Mr. Elvin has served as Portfolio Manager since 2010. 30 TS&W Mark S. Tyler, CFA, Portfolio Manager of the 130/30 Fund. Mr.Tyler has served as Portfolio Manager since 2007. CharlesJ. Wittmann, CFA, Analyst at TS&W and Portfolio Manager of the 130/30 Fund. Mr.Wittmann has served as Portfolio Manager since 2007. Matthew H. Cullen, CFA, Research Analyst at TS&W and Portfolio Manager of the 130/30 Fund. Mr.Cullen has served as Portfolio Manager since 2007. W. Patrick Schubmehl,Jr., Portfolio Manager of the 130/30 Fund. Mr.Schubmehl has served as Portfolio Manager since 2007. Brett P. Hawkins, CFA, Portfolio Manager of the 130/30 Fund. Mr.Hawkins has served as Portfolio Manager since 2007. Elizabeth Cabell Jennings, CFA, Director of High Net Worth and Regional Institutional at TS&W and Portfolio Manager of the 130/30 Fund. Ms. Jennings has served as Portfolio Manager since 2010. TWIN Geoffrey Gerber, President and Chief Investment Officer of TWIN and Portfolio Manager of the 130/30 Fund. Mr.Gerber has served as Portfolio Manager since 2007. Christopher Erfort, Senior Vice President of TWIN and Portfolio Manager of the 130/30 Fund. Mr.Erfort has served as Portfolio Manager since 2007. UBS John Leonard, CFA, Managing Director and Head of U.S. Equities at UBS and Portfolio Manager of the 130/30 Fund. Mr. Leonard has served as Portfolio Manager since 2010. Tom Cole, CFA, Managing Director and Director of Equity Research and Portfolio Manager of the 130/30 Fund. Mr. Cole has served as Portfolio Manager since 2010. Scott Bondurant, Executive Director and Global Head of Long/Short Strategies and Portfolio Manager of the 130/30 Fund. Mr. Bondurant has served as Portfolio Manager since 2010. Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the 130/30 Fund are as follows: Investment Class Shares. The minimum initial investment in the 130/30 Fund is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500. Subsequent investments for the 130/30 Fund must be at least $100. The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares. The minimum initial investment is $250,000 for the 130/30 Fund. Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the 130/30 Fund (known as redeeming shares) on any business day by telephone or mail. Tax Information The 130/30 Fund’s distributions are generally taxable to you as ordinary income or capital gains. 31 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase share of the 130/30 Fund through a broker-dealer or other financial intermediary (such as a bank), the 130/30 Fund and its related companies may pay the intermediary for the sale of 130/30 Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the 130/30 Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 32 MORE INFORMATION ABOUT INVESTMENTS AND RISKS While the previous pages describe the main points of the Large Company Growth Portfolio, Large Company Value Portfolio, Small Company Growth Portfolio, Small Company Value Portfolio (collectively, the “Style Portfolios”), Index Fund and the 130/30 Fund’s strategy and risks, the following pages describe additional details regarding the Portfolios. Wilshire Associates Incorporated (“Wilshire”) serves as the investment adviser to the Portfolios. As part of its management and oversight of the Portfolios, Wilshire selects investment advisers to serve as sub-advisers, and determines the allocation of each Portfolio’s assets among the selected sub-advisers through the use of sophisticated models. In its discretion, Wilshire may allocate no assets to a given sub-adviser. Each sub-adviser manages a portion of one or more of the Portfolios. Wilshire selects sub-advisers to manage the assets of the Portfolios, subject to approval of the Company’s Board of Directors (the “Board”), based upon a due diligence process that focuses on, but is not limited to, each sub-adviser’s philosophy and process, people and organization, resources and performance. Wilshire conducts its investment decision-making through an investment committee structure. The investment committee reviews the daily performance of the Portfolios and the sub-advisers. Additionally, the risk profiles of the Portfolios and the sub-advisers are monitored closely to ensure compliance with stated investment guidelines. The investment committee maintains regular communication with the sub-advisers. Style Portfolios The Company offers focused exposure to four distinct segments of the U.S. market — large company growth, large company value, small company growth and small company value. Wilshire establishes the parameters for “large company” and “small company” stocks. The Style Portfolios’ “growth” and “value” criteria generally follow the criteria of each Portfolio’s respective benchmarks. Each Style Portfolio owns only securities within these parameters which correspond to that style. The Style Portfolios invest substantially in common stock, but other investments may also include cash equivalents, convertible securities, warrants and ETFs. To maintain a proper style exposure in each Style Portfolio, the sub-advisers will change a Style Portfolio’s holdings as companies’ characteristics change. A sub-adviser will sell stocks that no longer meet the criteria of a particular Style Portfolio. For example, a sub-adviser may consider a stock to no longer be a value stock if its price advances strongly. Each sub-adviser seeks to maintain a fully invested position in a Style Portfolio at all times. This means that a Style Portfolio generally holds little uninvested cash, thus seeking to ensure that you receive the full benefit of any market advances (however, it also means you will bear the full impact of any market declines). The number of securities eligible for investment by a Style Portfolio at any time varies. The investment philosophies of the sub-advisers managing each Style Portfolio are described in more detail below. No assurance exists that a Style Portfolio will achieve its investment objectives. Acadian Acadian serves as a sub-adviser to a portion of the Large Company Value Portfolio. Acadian’s U.S. Value Equity strategy is a value-oriented approach to active stock selection in the U.S. market and uses a highly disciplined and structured approach to select the most attractive stocks from over 4,000 large-cap stocks currently contained in Acadian’s U.S. stock universe. The strategy takes active positions versus the benchmark using sophisticated quantitative techniques based on a wide range of investment factors. The process targets undervalued securities with attractive underlying business trends, based on a range of earnings-, quality- and price-related factors that are also incorporated in the process. A stock enters the portfolio from the bottom up. Each day, every stock in the universe receives an updated score, in terms of standard deviations from the average for its market, on a wide range of the fundamental value factors and other measures noted above. First the stock is evaluated from a bottom-up perspective to attempt to predict how it will perform within its industry and then from a top-down perspective in an effort to predict the relative performance of each industry. From this, along with some minor scaling and other adjustments, Acadian derives an expected relative return for the stock, which is one of the inputs into the optimization process. The optimizer weights the return forecasts for all stocks in the 33 allowed universe for the portfolio, along with their diversification characteristics (risk, correlation, liquidity, and sector/industry representation) to determine which ones have a place in the optimal portfolio mix. The stock and sector/industry weights of the optimized portfolio are the result of these stock choices, combined with overall portfolio risk control. A stock will be automatically sold in a subsequent optimization if its expected return deteriorates to the point where it can be replaced by a more attractive stock that plays an equally useful diversification role. The replacement stock’s expected return must be enough to more than cover the expected transaction costs of selling the original stock and buying something else. LA Capital LA Capital serves as a sub-adviser to a portion of each of the Large Company Growth Portfolio, Small Company Growth Portfolio and Small Company Value Portfolio. In managing its portion of each of the Large Company Growth Portfolio, Small Company Growth Portfolio and Small Company Value Portfolio, LA Capital uses its proprietary “Dynamic Alpha” stock selection model to seek to generate incremental returns above a Portfolio’s benchmark, while attempting to control investment risk relative to the benchmark. Each week LA Capital’s investment team develops return forecasts for 45 different fundamental risk measures for the largest 3200 securities in the U.S. equity market. The team then develops forecasts for each security, based upon the security’s exposure to these fundamental risk factors and the security’s current price. Risk factors include valuation metrics (e.g. price to cash flow, price to earnings), performance metrics (e.g. return on invested capital, earnings momentum, profit margins), analyst forecasts (e.g. projected growth, estimate revision, earnings surprise), balance sheet strength (e.g. debt to equity, pension risk), market factors (e.g. size, beta, relative strength) and 15 different industry risks. LA Capital builds portfolios that maximize return subject to an acceptable level of risk relative the fund's benchmark. Security level alphas are generated on a weekly basis and the portfolio is rebalanced through an optimization process to improve the portfolio's risk return profile. Securities with declining alphas or those which increase portfolio risk become sell candidates while securities with improving alphas or those which decrease portfolio risk become buy candidates. Buy and sell decisions are therefore a result of the optimization process that seeks to balance the need to improve returns while tightly controlling risk relative to the benchmark. LA Capital may limit or modify a portfolio's holdings based upon a perceived risk or concern regarding a particular company's investment merits. LA Capital's portfolios are typically fully invested, with cash holdings generally representing less than .5% of the portfolio's value. NWQ NWQ serves as a sub-adviser to a portion of the Small Company Value Portfolio. NWQ seeks to provide superior risk-adjusted returns through an analyst-driven value-oriented process. NWQ invests in companies which it believes are undervalued and where it believes catalysts exist to unlock value or improve profitability regardless of market movements or industry developments. Such catalysts can be new management, improving fundamental characteristics, renewed management focus, industry consolidation or company restructuring. Catalysts can also include free options or hidden assets that are not being correctly valued by the market. Investment decisions are made on an opportunistic basis, capitalizing on NWQ’s evaluation of situations created by investor over-reaction, misperception and short-term focus. NWQ looks for low expectation stocks that it believes possess positive risk/reward characteristics and may be overlooked by Wall Street. NWQ’s stock selection process is driven by rigorous bottom-up fundamental research that begins with a universe encompassing approximately 2,000 companies. Special situation stocks, including American Depository Receipts (“ADRs”), are occasionally included in the universe. Quantitative measures include price-to-cash flow, price-to-sales, price-to-earnings, price-to-book and earnings quality. Qualitatively, NWQ focuses on management strength, corporate strategy, competitive position and shareholder value orientation. NWQ does extensive bottom-up research on each current and potential common stock holding, having direct contact with corporate management and assessing the expected risk/reward ratio of an investment to determine the absolute downside versus the expected upside. Upon identifying stocks with attractive valuation characteristics and with catalysts that NWQ expects to drive investment results, NWQ selects approximately 40-70 securities for its portion of the Small Company Value Portfolio. 34 NWQ continually monitors all of its portfolio holdings and generally performs a rigorous, objective review on any investment that declines materially in price. NWQ typically either eliminates or trims positions when NWQ believes a security no longer meets the three criteria at the core of its investment discipline: attractive valuation, favorable risk/reward ratio and belief in a catalyst. Payden Payden serves as a sub-adviser to a portion of the Large Company Growth Portfolio. Payden’s large cap growth strategy is based upon the philosophy that, over the long term, stock price appreciation follows earnings growth. The Payden portfolio managers strive to create a portfolio of companies that they expect will grow their profits faster than their peer average. The Payden portfolio managers believe that they can achieve such a portfolio through a bottom-up stock selection process, focusing on three types of companies: (1)companies with long-term track records of above-average earnings growth, (2)companies with innovative ideas and (3)companies with earnings growth that the managers believe is underestimated. The Payden portfolio managers believe that the key to successful growth equity management is a careful analysis of the target company combined with an analysis of the market expectations for the company. The objective is to find those stocks where the maximum disparity exists between Payden’s analysis of the company and market expectations. Payden also places an emphasis on risk management. The portion of the Large Company Growth Portfolio managed by Payden is well diversified and generally contains 50 to 70 stocks. Payden maintains style consistency by monitoring risk factors, portfolio characteristics and tracking error to the appropriate benchmark. The Payden portfolio managers consider the following factors when making sell decisions: weakening fundamentals, change in key management or strategy, more attractive stocks, and riskiness of a position relative to the portfolio. Pzena Pzena serves as a sub-adviser to a portion of the Large Company Value Portfolio. Pzena has a “classic” value investment philosophy; it seeks to buy very good businesses at very low prices. Pzena focuses exclusively on companies that it believes are underperforming their historically demonstrated earnings power. Pzena applies intensive fundamental research to such companies in an effort to determine whether the problems that caused the earnings shortfalls are temporary or permanent. Pzena invests in a company only when it judges that the company’s problems are temporary, the company’s management has a viable strategy to generate earnings recovery and Pzena believes there is meaningful downside protection in case the earnings recovery does not materialize. Pzena believes that a concentrated portfolio focused exclusively on companies such as these will generate meaningful returns for long-term investors. This concentration may increase the volatility of Pzena’s portion of the Large Company Value Portfolio compared to more diversified funds. Pzena generally sells a security when Pzena believes there are more attractive opportunities available, or there is a change in the fundamental characteristics of the issuer. In this way, Pzena attempts to avoid “emotional” input and to focus on the pure valuation level of each company. Quest Quest serves as a sub-adviser to a portion of the Large Company Growth Portfolio. Quest’s investment decision process begins with a disciplined top-down strategy, initiating investment considerations with an analysis of credit, quantitative valuation and psychological indicators, and a qualitative evaluation of economic, political and social cycles/trends. This market cycle evaluation incorporates examination of the valuation level of the market, the direction of monetary policy and consideration of the psychology of the market. The purpose of this top-down work is to determine the overall direction of the market. Quest’s decisions on sector and industry weightings as well as individual stock selection begin with an unbiased evaluation of sector, industry, and stock strength. Quest utilizes a multi-component screening process ("Q-Score Ranking") to examine technical and fundamental metrics for the eligible, investable universe of stocks. Elements included in the Q-Score include an assessment of relative earnings growth, institutional buying, relative price performance, sales growth, profitability and return 35 on equity. The first level of screening determines the investment health of the economic sectors and industries. This screen will help to determine the sector weights of Quest’s portion of the Large Company Growth Portfolio and will generate an initial list of attractive stocks. An additional level of screening narrows the list of stocks to a shorter list of stocks to own taking into account subjective qualifications on the economic outlook for the individual sectors and industries. The final screen pinpoints the optimal time to buy the stock factoring in technical chart analysis. Purchased stocks will generally have higher Q-Scores because the investment decision process favors stocks with earnings growth, sales growth, and price performance that are higher than the market average. A deterioration of the Q-Score places a stock under automatic review. A determination is made as to the reason for the Q-Score deterioration (technical, fundamentals, valuation). Stocks are sold when there is a change in the fundamental reason that the stock was originally purchased (i.e., loss of market dominance, change in product cycle or competitiveness of leading product, change in management). Additional reasons that a stock can be sold include a weakening in the technical characteristics (higher than average daily volume on declining price moves, worsening relative strength) and valuation measures that exceed historical ranges (stock becomes overvalued). Ranger Ranger serves as sub-adviser to a portion of the Small Company Growth Portfolio. Ranger utilizes a disciplined, consistent investment approach to both securities selection and risk management. Ranger’s investment team searches for quality growth companies by implementing a bottom-up, fundamental research driven security selection process. In the research process, Ranger focuses on identifying small and mid capitalization U.S. equities characterized by accelerating revenue and earnings growth, high recurring revenues, strong balance sheets and free cash flow generation. In addition to extensive quantitative analysis, Ranger gives careful consideration to qualitative analysis and judgment of the management team, accounting practices, corporate governance and the company’s competitive advantage. Once these quantitative and qualitative characteristics are thoroughly analyzed, Ranger’s investment team then determines whether a company is undervalued and whether there is sufficient upside to the stock price to warrant an investment. Ranger utilizes information provided by two of its proprietary systems, “Long Manager” and the “Suspect List”, to monitor its portfolios and better understand risk. “Long Manager” is a real-time analytical tool utilized by Ranger’s investment team on a daily basis to monitor individual stocks and client portfolios to ensure compliance with client investment objectives. “Long Manager” also provides detailed, up-to-the-minute market information relating to all portfolio holdings and identifies securities that violate internal guidelines or are approaching their price targets. The “Suspect List” monitors twenty fundamental and technical characteristics and is used to identify companies that violate the firm’s sell disciplines. Ranger’s continual review process is designed to identify problem stocks early and enhance performance by removing them before they become significant problems Ranger’s portion of the Small Company Growth Portfolio. Sawgrass Sawgrass serves as a sub-adviser to a portion of the Large Company Growth Portfolio. Sawgrass’ large cap growth investment philosophy embraces the belief that it is possible to add value over time by consistently applying a structured discipline that identifies attractive companies with demonstrated earnings growth, strong earnings momentum, rising earnings estimates and securities that are reasonably valued to their long term growth expectations. Combining these elements in a sector specific modeling process, allows Sawgrass to identify companies early in their cycle of positive change, which offers above average growth potential. Sawgrass will sell a security if: quantitative attractiveness starts to decline, there is a deterioration of fundamentals, more attractive companies are identified, price and volume trends are broken or risk profile realignment is necessary. Systematic Systematic serves as a sub-adviser to a portion of the Large Company Value Portfolio. Systematic’s large cap value investment strategy originates with a quantitative screen of all companies (US. Equity, ADRs and foreign securities traded on U.S. markets) with all stocks generally consistent with the market capitalization range of the Russell 1000 Value Index. Companies 36 are ranked by valuation and a positive earnings catalyst. Systematic’s screening process generates a research focus list of approximately 150 companies meriting rigorous fundamental analysis to confirm each stock’s value and catalysts for appreciation. Systematic will sell a stock (1)when price appreciation causes the company valuation to expand to fair value, (2)when other investment opportunities present more attractive prospects from a valuation and expected return basis, (3)when analysis leads to an anticipated downward estimate revision or (4) when a negative earnings surprise is reported. Victory Victory serves as a sub-adviser to a portion of the Large Company Growth Portfolio. Victory employs a growth-oriented style using bottom-up fundamental company analysis as a basis for all investment decisions. Victory constructs its portion of the Large Company Growth Portfolio with high-quality, large-capitalization equity securities that Victory believes are likely to produce superior earnings growth. Earnings growth drives stock prices over time. Victory seeks high-quality companies that have growing earnings, strong financial foundations, market-leadership, and superb management teams. The Victory investment team seeks to generate alpha (relative to the Russell 1000 Growth Index) by owning a focused portfolio of high-quality growth companies that Victory believes will deliver earnings growth greater than that which the market expects. Victory employs a bottom-up, long-term approach in managing a focused portfolio of approximately 25 stocks. Victory sells a stock when the fundamental characteristics deteriorate or when a better investment opportunity is identified, and a position is reduced when a 10% position size limit is reached. Victory does not time the market and seeks to remain fully invested at all times. The Index Fund The Index Fund provides exposure to the U.S. stock market as a whole by investing primarily in the common stocks of companies included in the Index. The Index is an unmanaged capitalization weighted index of over 4,500 U.S. equity securities and includes all the U.S. stocks regularly traded on the New York Stock Exchange (“NYSE”), the American Stock Exchange and the NASDAQ over-the- counter market. The Index Fund normally holds stocks representing at least 90% of the Index’s total market value, which ranges between 1,000 and 2,500 stocks. LA Capital serves as the sub-adviser to the Index Fund. LA Capital manages the Index Fund using an enhanced stratified sampling investment approach. Stratified sampling uses sector weighting and portfolio characteristic profiling to keep the Index Fund within acceptable parameter ranges relative to the benchmark. Over time, LA Capital expects the correlation between the performance of the Index and the performance of the Index Fund to be over 90% before the deduction of Index Fund expenses. A 100% correlation would indicate that the Index Fund’s performance exactly matches the performance of the Index. The Index Fund’s ability to track the Index’s performance will be affected by factors such as the Index Fund’s expenses, changes in stocks represented in the Index and the timing and amount of sales and redemptions of Index Fund shares. The 130/30 Fund As noted previously, each sub-adviser will take long positions in securities it believes have the ability to outperform the Russell 1000 Index and will sell short securities it believes are likely to underperform. Selling short allows a sub-adviser to sell a security it does not own in anticipation of a possible decline in the security’s market price. To complete the short sale, the 130/30 Fund buys back the same security in the market and returns it to the lender. The 130/30 Fund makes money when it buys the shorted security at a lower price. The 130/30 Fund loses money on a short sale when the price of the security goes up and the sub-adviser must pay more for the security to return it to the lender. The 130/30 Fund pays interest to the lender for borrowing the security. Each sub-adviser believes that employing a long/short strategy will allow it to take advantage of both positive and negative views on securities. Short sales allow the 130/30 Fund to earn returns on securities a sub-adviser believes will underperform 37 and to maintain additional long positions while keeping the 130/30 Fund’s net exposure to the market at a level similar to a “long only” strategy. As a result, the 130/30 Fund intends to maintain approximately 100% net long exposure. Until a short sale is closed, the broker effecting the short sale typically holds the proceeds or other securities as collateral to secure the 130/30 Fund’s obligation to cover the short position. However, the 130/30 Fund may use all or a portion of the cash proceeds that it receives in connection with short sales to purchase securities. If the 130/30 Fund does this, it must pledge replacement collateral as security to the broker and may use securities that it owns to meet any collateral obligation. In addition, the 130/30 Fund must maintain sufficient liquid assets (less any collateral held by the broker), marked-to-market daily, to cover its short sales obligations. Generally, the 130/30 Fund must return to the lender any dividends or interest earned on a security during the loan period. Short sales involve risks in addition to those discussed in the Fund Summary. When borrowing a security for delivery to a buyer, the 130/30 Fund also may be required to pay a premium and other transaction costs, which would increase the cost of the security sold short. The 130/30 Fund must normally repay to the lender an amount equal to any dividends or interest earned while the loan is outstanding. The amount of any gain will be decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest or expenses the 130/30 Fund may be required to pay in connection with the short sale. Also, the lender of a security may terminate the loan at a time when the 130/30 Fund is unable to borrow the same security for delivery. In that case, the 130/30 Fund would need to purchase a replacement security at the then current market price or “buy in” by paying the lender an amount equal to the costs of purchasing the security. Until the 130/30 Fund replaces a borrowed security, it is required to maintain cash in a segregated account or liquid assets to cover the 130/30 Fund’s short position. Securities held in a segregated account cannot be sold while the position they are covering is outstanding, unless they are replaced with similar securities. Additionally, the 130/30 Fund must maintain sufficient liquid assets (less any additional collateral held by the broker), marked-to-market daily, to cover its short sale obligations. This may limit the 130/30 Fund’s investment flexibility, as well as its ability to meet redemption requests or other current obligations. Because the 130/30 Fund’s loss on a short sale arises from increases in the value of the security sold short, the loss is theoretically unlimited. In certain cases, purchasing a security to cover a short position can itself cause the price of the security to rise further, which would exacerbate the loss. Conversely, gains on short sales, after transaction and related costs, are generally the difference between the price at which the 130/30 Fund sold the borrowed security and the price it paid to purchase the security for delivery to the buyer. By contrast, the 130/30 Fund’s loss on a long position arises from decreases in the value of the security and is limited by the fact that a security’s value cannot drop below zero. By investing the proceeds received from selling securities short, the 130/30 Fund is using a form of leverage, which creates special risks. The use of leverage may increase the 130/30 Fund’s exposure to long equity positions and make any change in the 130/30 Fund’s net asset value (“NAV”) greater than it would be without the use of leverage. This may increase the volatility of returns. There is no guarantee that the 130/30 Fund will leverage its portfolio, or if it does, that the 130/30 Fund’s leveraging strategy will be successful. The 130/30 Fund also cannot guarantee that the use of leverage will produce a higher return on an investment. The 130/30 Fund may also invest in convertible securities, which are fixed income securities that may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer. Convertible securities are senior to common stocks in an issuer’s capital structure, but are usually subordinated to similar non-convertible securities. Additionally, the 130/30 Fund may invest in warrants, which are securities giving the holder the right, but not the obligation, to buy the stock of an issuer at a given price (generally higher than the value of the stock at the time of issuance) during a specified period or perpetually. Warrants do not carry with them the right to dividends or voting rights with respect to the securities that they entitle their holder to purchase and they do not represent any rights in the assets of the issuer. The value of a warrant does not necessarily change with the value of the underlying securities and a warrant ceases to have value if it is not exercised prior to its expiration date. 38 The investment philosophies of the sub-advisers of the 130/30 Fund are described in more detail below. No assurances exist that the 130/30 Fund will achieve its investment objective. AXA Rosenberg AXA Rosenberg serves as a sub-adviser to a portion of the 130/30 Fund. AXA Rosenberg constructs a portfolio of common stocks based on fundamental analysis using a two-part quantitative model: a valuation model and an earnings forecast model. AXA Rosenberg’s valuation model seeks to identify the fair value of a stock using a sum-of-the-parts technique. The sum of a company’s parts is then compared to the current stock price to determine whether the stock appears to be under- or overvalued relative to the market price. AXA Rosenberg’s earnings forecast model seeks to identify companies that are expected to have superior, year-ahead earnings. A mix of fundamental indicators (e.g., profitability measures) and indicators from market participants (e.g., analyst forecasts) is combined to generate a forecast of next year’s earnings for a company. The output of the two models is combined to form a single predicted return for each company that AXA Rosenberg covers. The predicted returns are fed into a risk model that mathematically weighs the tradeoff between the portfolio’s expected return and risk associated with common factor differences versus the benchmark index. Each stock is compared with its next-best alternative, taking into account round-trip trading costs. AXA Rosenberg optimizes its portfolio against the Russell 1000 Index, the benchmark for the 130/30 Fund. Pyramis Pyramis serves as a sub-adviser to a portion of the Fund. Pyramis constructs its portion of the Fund by using a bottom-up, fundamental strategy to identify securities that may outperform (and underperform) the market. The primary driver of Pyramis’ large cap core strategy is its stock selection skill based on its in-depth proprietary research on both the long and short sides of Pyramis’ portion of the Fund. Pyramis’ sector teams generally focus on strong, company-level “catalysts” that can be translated into either a long or short position. Examples of catalysts include new product cycles, changes in management, and changing competitive position. From a valuation perspective, Pyramis looks for stocks that are trading at reasonable valuations relative to growth prospects and relative to peers. In general, stocks are sold or covered when the investment thesis behind the stock’s inclusion in the portfolio has played out, if there is a change to the investment thesis given new information, or if Pyramis perceives a better opportunity elsewhere in the market. Pyramis’ portion of the Fund is constructed within certain sector and security level constraints to seek alpha, neutralize systematic exposures, ensure style consistency and to limit tracking error to the Fund’s benchmark, the S&P 500 Index. TS&W TS&W serves as a sub-adviser to a portion of the 130/30 Fund. TS&W’s investment strategy uses a bottom-up process that combines quantitative and qualitative analysis with disciplined risk controls. TS&W generates a consistent source of independent ideas by using a four-factor screen to rank the targeted universe of companies. The four-factors include: expected return (discounted cash flow), relative multiple analysis, relative earnings strength, and relative price strength. Fundamental analysis is then conducted on those stocks ranking in the top 20% of the universe. This analytical process seeks to answer three questions: Why is the stock inexpensive?; What are the catalysts for change? and Are those catalysts sustainable? TS&W analysts seek to identify long positions with some combination of inexpensive valuation and positive change that could lead to a materially higher valuation. The process for short positions, by focusing on the lower ranking stocks, essentially seeks to identify short positions with some combination of expensive valuation and negative change that could lead to a significantly lower valuation. TS&W then employs disciplined risk controls in an effort to maximize the impact of the winning positions and minimize the impact of the losing positions with the objective of generating consistent excess returns versus the benchmark. The risk controls in TS&W’s process include:automatically reducing any stock that delivers a significant negative earnings surprise (20% annualized) or downward revision (20% annualized) to a 1.5% position maximum, with a bias to totally eliminating it from the portfolio; sector limitations vs. the appropriate benchmarks; constant review by analysts to ensure the catalysts are still valid, and to take some action if they are not. 39 TWIN TWIN serves as a sub-adviser to a portion of the 130/30 Fund. A quantitative multi-factor stock selection model is central to TWIN’s investment process. The model produces a relative attractiveness score for all stocks in TWIN's more stable universe. TWIN constructs its portion of the 130/30 Fund by purchasing large and middle capitalization equity securities that TWIN believes are undervalued, have rising expected earnings, display recent price gains, and exhibit more stable and sustainable earnings relative to peer group stocks (those stocks with high model scores). Simultaneously, TWIN will sell short overvalued securities, with lagging price gains and declining expected earnings, coupled with greater uncertainty regarding future earnings (those stocks with low model scores). The TWIN investment team seeks to generate alpha (relative to the Russell 1000 Index) by investing roughly 130% in long positions and 30% in short positions. TWIN employs a systematic, bottom-up stock selection approach along with a “Fundamental Tilt” element that positions the 130/30 Fund at the margin towards the size and style segments of the market that TWIN believes will be in favor. Additionally, TWIN actively manages the active risk (tracking error) of the 130/30 Fund based on its outlook for market risk and breadth. TWIN’s portion of the 130/30 Fund’s portfolio will generally consist of between 200 and 350 stocks and TWIN will control for sector, industry and market risk levels. TWIN does not time the market and seeks to remain fully invested at all times. UBS UBS serves as a sub-adviser to a portion of the 130/30 Fund. UBS’ investment style is singularly focused on investment fundamentals. UBS believes that investment fundamentals determine and describe future cash flows that define fundamental investment value. UBS tries to identify and exploit periodic discrepancies between market prices and fundamental value. These price/value discrepancies are used as the building blocks for portfolio construction. In constructing the Fund’s portfolio, UBS uses primarily fundamental analysis and, to a lesser extent, quantitative analysis to identify securities that are underpriced and overpriced relative to their fundamental value. In general, UBS buys securities “long” for the Fund’s portfolio that it believes are underpriced and will outperform, and sells securities “short” that it believes are overpriced and will underperform. UBS anticipates that it will normally maintain long positions in equity securities and securities with equity-like characteristics equal to 120% to 140% of the value of its net assets, short positions in equity securities and securities with equity-like characteristics equal to 20% to 40% of the value of its net assets and cash positions equal to 0% to 10% of the value of its net assets. This active management process is intended to produce performance that outperforms the Fund’s benchmark. The Fund’s ability to fully implement its investment strategy may be affected by regulatory restrictions prohibiting short sales of certain securities that may be imposed from time to time. In employing its investment strategies for its portion of the Fund, UBS attempts to outperform (before taking into account any Fund fees or expenses) the Russell 1000 Index by 2.50% to 5.00% per year with a similar level of market risk as the benchmark over a full market cycle. A typical market cycle is 4 to 7 years. Securities Lending A Portfolio may lend its investment securities in an amount of up to 33 1/3% of its total assets to approved institutional borrowers who need to borrow securities in order to complete certain transactions. Any loss in the market price of securities loaned by a Portfolio that occurs during the term of the loan would be borne by the Portfolio and would affect the Portfolio’s investment performance. Also, there may be delays in recovery of securities loaned or even a loss of rights in the collateral should the borrower of the securities fail financially while the loan is outstanding. However, loans will be made only to borrowers selected by a Portfolio’s delegate after a review of relevant facts and circumstances, including the creditworthiness of the borrower. The Portfolios’ Board will make arrangements to vote or consent with respect to a material event affecting a Portfolio’s securities on loan. 40 Temporary Investments During adverse market or economic conditions, or to meet large withdrawals, a Portfolio may temporarily invest all or a part of its assets in defensive investments. These investments include U.S. government securities and high quality U.S. dollar-denominated money market securities, including certificates of deposit, bankers’ acceptances, commercial paper, short-term debt securities and repurchase agreements. When following a defensive strategy a Portfolio may not achieve its investment objective. Disclosure of Portfolio Holdings A description of the Company’s policies and procedures relating to disclosure of portfolio holdings is available in the Portfolios’ Statement of Additional Information (“SAI”) and on the Company’s website at www.wilshirefunds.com. The Portfolios’ complete portfolio holdings data will be made available monthly on its website, generally on the first business day following the 20th calendar day after month end. Such information will remain available on the website until the information is filed with the SEC on Form N-Q or Form N-CSR (which are typically filed within 60 days of the end of the applicable quarter). 41 MANAGEMENT OF THE PORTFOLIOS Investment Adviser Wilshire is the investment adviser for the Portfolios. Wilshire, formed in 1972, is located at 1299 Ocean Avenue, Suite 700, Santa Monica, California 90401. As of December 31, 2009, Wilshire managed $56 billion in assets. Wilshire also provides investment technology products and investment consulting and private equity investment services. Wilshire conducts its investment decision-making through an investment committee structure. The investment committee consists of senior level investment professionals with significant investment experience. The investment committee is currently comprised of Lawrence E. Davanzo, Helen Webb Thompson, Alex Kaye,Jason Schwarz, JJ. Wilczewski, Victor Zhang, Luke O’Neil, Matt Radgowski and Cleo Chang. Mr. Zhang is chairman of the investment committee. The Portfolios paid Wilshire the advisory fees shown below during 2009. Portfolio Management fee as a % of average daily net assets of the Portfolio Large Company Growth Portfolio 0.75% Large Company Value Portfolio 0.75% Small Company Growth Portfolio 0.85% Small Company Value Portfolio 0.85% Wilshire 5000 Indexsm Fund 0.10% Wilshire Large Cap Core 130/30 Fund* 1.00% * The Advisor waived 0.13 basis points of its management fee pursuant to a contractual agreement to limit expenses during the 2009 fiscal year. The advisory agreement between the Company and Wilshire (the “Agreement”) permits the Board and Wilshire to retain sub-advisers for the Portfolios in certain circumstances without shareholder approval. Under the Agreement, Wilshire may charge annual fees of up to 0.75% of average daily net assets for the Large Company Growth Portfolio and Large Company Value Portfolio, up to 0.85% of average daily net assets for the Small Company Growth Portfolio and Small Company Value Portfolio, 0.10% of the average daily net assets of the Index Fund and up to 1.00% of the average daily net assets for the 130/30 Fund. Wilshire has entered into a contractual expense limitation agreement with the 130/30 Fund to waive a portion of its management fee to limit expenses of the 130/30 Fund (excluding taxes, brokerage expenses, dividend expenses on short securities, and extraordinary expenses) to 1.50% and 1.25% of average daily net assets for Investment Class Shares and Institutional Class Shares, respectively. This agreement to limit expenses continues through at least April30, 2011. Wilshire may recoup the amount of any management fee waived within three years after the year in which Wilshire incurred the expense if the recoupment does not exceed the existing expense limitation. Since July22, 2004, Wilshire has voluntarily waived advisory fees and reimbursed expenses of the Small Company Growth Portfolio and Small Company Value Portfolio so that total annual portfolio operating expenses of each Portfolio will not exceed 1.50% of the average daily net assets of the Investment Class. Since July 22, 2004, Wilshire has voluntarily agreed to limit total annual portfolio operating expenses for the Institutional Class Shares of the Small Company Growth Portfolio and Small Company Value Portfolio to 1.50% less an equivalent ratio of Investment Class share-specific expenses. These voluntary fee waivers/reimbursements are expected to continue until December31, 2010 and may be terminated or modified at any time, subject to approval of the Board. A discussion regarding the basis for the Board’s approval of the Agreement is included in the Company’s annual report to shareholders dated December31, 2009. Wilshire may pay certain financial institutions (which may include banks, securities dealers and other industry professionals) which make the Portfolios available on their omnibus platforms a “servicing fee” and other non-cash compensation for performing certain administrative service functions for shareholders. These payments and compensation are in addition to 42 fees paid by the Portfolios. These fees will be paid periodically and will generally be based on a percentage of the value of the institutions’ client Portfolio shares. Wilshire may pay additional compensation, out of profits derived from its management fee and not as an additional charge to the Portfolio, to certain financial institutions (which may include banks, securities dealers and other industry professional) for the sale and/or distribution of Portfolio shares or the retention and/or servicing of Portfolio investors and Portfolio shares (“revenue sharing”). These payments are in addition to any distribution or servicing fees payable under a 12b-1 or service plan of the Portfolio, any record keeping or sub-transfer agency fees payable by the Portfolio, or other fees described in the fee table or elsewhere in the prospectus or statement of additional information. Examples of “revenue sharing” payments include, but are not limited to, payment to financial institutions for “shelf space” or access to a third party platform or Portfolio offering list or other marketing programs, including, but not limited to, inclusion of the Portfolio on preferred or recommended sales lists, mutual fund “supermarket” platforms and other formal sales programs; granting Wilshire access to the financial institutions sales force; granting Wilshire access to the financial institution’s conferences and meetings; assistance in training and educating the financial institution’s personnel; and obtaining other forms of marketing support. The level of revenue sharing payments made to financial institutions may be a fixed fee or based upon one or more of the following factors: gross sales, current asset and/or number of accounts of the Portfolio attributable to the financial institution, or other factors as agreed to by Wilshire and the financial institution or any combination thereof. The amount of these revenue sharing payments is determined at the discretion of Wilshire from time to time, may be substantial, and may be different for different financial institutions depending upon the services provided by the financial institution. Such payments may provide an incentive for the financial institution to make shares of the Portfolio available to its customers and may allow the Portfolios greater access to the financial institution’s customers. Investment Sub-Advisers The SEC has issued an order (the “Order”) to Wilshire, exempting it from the 1940 Act requirement to submit to shareholders new or materially amended sub-advisory agreements for their approval, and reducing the amount of disclosure required to be provided regarding the fees paid to sub-advisers. The Order provides that Wilshire may identify, retain and compensate sub-advisers that are not “affiliated persons” of Wilshire, as defined in the 1940 Act, to manage all or portions of the Portfolios, subject to the Board’s approval. Wilshire is responsible for, among other things, setting each Portfolio’s investment strategy and structure, identifying sub-advisers, ongoing monitoring and evaluation of sub-advisers, implementing procedures to ensure that sub-advisers comply with each Portfolio’s investment objectives, policies, guidelines and restrictions, terminating sub-advisers (subject to the Board’s approval) and reallocating assets among sub-advisers. Shareholders will be notified of, and provided with information regarding, Wilshire’s retention of new sub-advisers or any material amendments to sub-advisory agreements, within 90 days of either occurrence. Each sub-adviser’s fees are paid by Wilshire. A discussion regarding the basis for the Board’s approval of each sub-advisory agreement is available in the Company’s annual report to shareholders dated December31, 2009, with the exception of the sub-advisory agreements with Pyramis and UBS which will be included in the Company’s semi-annual report to shareholders dated June 30, 2010. The SAI provides additional information about each portfolio manager’s compensation, other accounts managed, and ownership of shares in the Portfolio managed. Acadian Wilshire has entered into a sub-advisory agreement with Acadian, effective September20, 2007, to manage a portion of the Large Company Value Portfolio, subject to the supervision of Wilshire and the Board. Acadian is located at One Post Office Square, 20th Floor, Boston, Massachusetts 02109. Acadian manages risk-controlled, value-focused portfolios on behalf of pension funds, endowments, foundations, governments and other institutions based in the US. and abroad. Acadian’s investment process employs sophisticated analytical models for active stock selection as well as peer group valuation. As of December31, 2009, Acadian managed approximately $49.3 billion in assets. 43 A team of twelve investment professionals manage Acadian’s allocated portion of the Large Company Value Portfolio’s assets. The following are the five key investment professionals on Acadian’s portfolio management team. Ronald D. Frashure, President and Chief Executive Officer, plays a key role in Acadian’s investment and quantitative management. Mr.Frashure has been with Acadian for 20 years. John R. Chisholm, Executive Vice President and Chief Investment Officer, is responsible for oversight of portfolio management and research efforts. Mr.Chisholm joined Acadian in 1987. Brian K. Wolahan, Senior Vice President and Director of Alternative Research, is responsible for developing and applying quantitative techniques to the evaluation of markets and securities. Mr.Wolahan joined Acadian in 1990. Raymond F. Mui, Senior Vice President and Portfolio Manager, specializes in the development of investment strategies for the developed and emerging equity markets. Mr.Mui joined Acadian in 1991. Charles H. Wang, Senior Vice President and Director of Research, is responsible for quantitative research, model implementation and emerging market country strategies. Mr.Wang joined Acadian in 2000. AXA Rosenberg Wilshire has entered into a sub-advisory agreement with AXA Rosenberg, effective November5, 2007, to manage a portion of the 130/30 Fund, subject to the supervision of Wilshire and the Board. AXA Rosenberg is an independently operated, 75%-owned subsidiary of AXA Investment Managers; the remaining 25% is owned by the firm’s founding partners. AXA Rosenberg, located at 4 Orinda Way, Building E, Orinda, CA 94563, is an investment advisory firm founded in 1985. As of December31, 2009, AXA Rosenberg managed approximately $70 billion in assets. Dr. William E. Ricks, Americas Chief Investment Officer, and Kathleen Houssels, CFA, Deputy Chief Investment Officer, are the portfolio managers for AXA Rosenberg’s portion of the Fund. Dr. Ricks has been the Americas Chief Investment Officer since 1998, and has been with AXA Rosenberg since 1989. He received his PhD from the University of California, Berkeley, and his BS from the University of New Orleans. Ms. Houssels has been the Americas Deputy Chief Investment Officer since 2007 and has held investment-related positions within AXA Rosenberg Group since 1999, including portfolio and valuation manager based in London and team leader for the Firm’s data integrity and valuation within the Barr Rosenberg Research Center. Ms. Houssels received her MBA from Duke University and her BA from Harvard University. She is a holder of the Chartered Financial Analyst designation and Investment Management Certificate. LA Capital Wilshire entered into a sub-advisory agreement with LA Capital, effective April1, 2002, to manage the Wilshire 5000 Index Fund and portions of the Large Company Growth Portfolio, Small Company Growth Portfolio and Small Company Value Portfolio, subject to the supervision of Wilshire and the Board. LA Capital is located at 11150 Santa Monica Blvd., Suite 200, Los Angeles, CA 90025. As of December31, 2009, LA Capital managed approximately $5.9 billion in assets. Thomas D. Stevens, the President of LA Capital, is the primary portfolio manager of the Portfolios. From 1980 until LA Capital was formed in April2002, Mr.Stevens was employed by Wilshire, where he served as a Senior Managing Director and Principal. NWQ Wilshire entered into a subadvisory agreement with NWQ, effective November13, 2007, as amended from time to time, to manage a portion of the Small Company Value Portfolio, subject to the supervision of Wilshire and the Board. NWQ is located at 2049 Century Park East, 16th Floor, Los Angeles, California 90067. As of December31, 2009, NWQ managed approximately $19.6 billion in assets. Phyllis G. Thomas, CFA, is the portfolio manager of NWQ’s portion of the Small Company Value Portfolio. Ms.Thomas joined NWQ in 1.990 and previously managed institutional portfolios for The Boston Company and Standard Investment Management Company. Ms.Thomas provides portfolio management services to NWQ’s small and small/mid-cap portfolios on a day-to-day basis. NWQ is a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen Investment”) except for a minority interest owned by certain members of NWQ management. On November13, 2007, Nuveen Investments, Inc. was acquired by investors led 44 by Madison Dearborn Partners, LLC (“MDP”). MDP is a private equity investment firm based in Chicago, Illinois. Merrill Lynch& Co. and its affiliates (“Merrill Lynch”), as a significant member of the MDP investor group, is now an “affiliated person” (as that term is defined in the 1940 Act) of NWQ and the Small Company Value Portfolio. As a result, the Small Company Value Portfolio is generally prohibited from entering into principal transactions with Merrill Lynch and certain of its affiliates and is subject to other limitations in transacting with Merrill Lynch. NWQ and the Small Company Value Portfolio do not believe that any such prohibition or limitations will have a materially adverse effect on the Small Company Value Portfolio’s ability to pursue their investment objectives and policies. Payden Wilshire has entered into a sub-advisory agreement with Payden, effective February1, 2007, to manage a portion of the Large Company Growth Portfolio, subject to the supervision of Wilshire and the Company’s Board. Payden’s investment team is comprised of James Wong, CFA and Frank Lee, CFA Mr.Wong has managed the large cap growth strategy since its inception on January1, 2000. Payden manages and sub-advises for a variety of fixed income, equity and balanced strategies, predominantly for institutional clients and co-mingled investment vehicles. Payden’s strategies include but are not limited to US. and global fixed income (low duration, core, LIBOR-based, long duration) and U.S. and global equities (large cap growth, all cap growth, global core) and alpha strategies (LIBOR plus and absolute return). Payden is located at 333 S. Grand Avenue, Los Angeles, California 90071. As of December31, 2009, Payden managed approximately $50.2 billion in assets. James Wong, CFA, is a principal and co-portfolio manager of both the large-cap growth and global equity strategies at Payden. He has worked with the two products since their inception. Prior to joining Payden, Mr.Wong was a trader at the Union Bank of Switzerland where he focused on mortgage-backed securities. Previously, he was in the mergers and acquisitions group at Salomon Brothers Inc. Mr.Wong holds the Chartered Financial Analyst designation and the National Association of Securities Dealers’ series 7, 3 and 63 licenses. He earned an MBA degree from The Anderson School at the University of California, Los Angeles with an emphasis in finance. Mr.Wong received a B.S. degree in Finance from The Wharton School at the University of Pennsylvania. FrankJ. Lee, CFA is a Vice President and co-portfolio manager of the large cap growth strategy. He is actively involved in all aspects of portfolio management, including stock selection, risk control, and trading. Prior to joining Payden& Rygel, Frank Lee was the head equity trader at a statistical arbitrage hedge fund. Previously, he was a NASDAQ market maker at Spear, Leeds,& Kellogg. He earned a BS in Economics from the Wharton School of Business, University of Pennsylvania with a concentration in finance. Pyramis Wilshire has entered into a sub-advisory agreement with Pyramis, effective March 1, 2010, to manage a portion of the 130/30 Fund, subject to the supervision of Wilshire and the Board. Pyramis is located at 900 Salem Street, Smithfield, Rhode Island 02917. Pyramis is a wholly owned subsidiary of Pyramis Global Advisors Holdings Corp., which in turn is wholly owned by FMR LLC. As of December 31, 2009, Pyramis managed approximately $25.5 billion in assets. The Portfolio Team Leader, along with the assistance of the Sector Portfolio Managers, executes Pyramis’ 130/30 investment strategy on behalf of the Fund. The Portfolio Team Leader is responsible for portfolio construction, risk management and trading. Each Sector Portfolio Manager manages an independent 130/30 sector sub-portfolio, which is then aggregated to form the diversified portfolio. The allocation of assets to each of the sector sub-portfolios corresponds to the weight of the sector within the S&P 500 Index. For portfolio construction, Pyramis uses a team-based “best ideas” approach. The specialized role of the Sector Portfolio Manager ensures focus and proficiency in identifying long and short positions consistent with respective areas of expertise. The Sector Portfolio Managers are responsible for all buy and sell decisions for their respective sub-portfolios in their sectors, but the Lead Portfolio Manager has the final authority on all trades and could override if necessary. The Lead Portfolio Manager and some of the Sector Portfolio Managers are listed below based on the percentage weight of the benchmark for their respective sectors of responsibilities: 45 John Power, Senior Vice President of Domestic Equities at Pyramis and Portfolio Team Leader for the Large Cap Core 130/30 Strategy, has been employed by Pyramis and its parent company since 2005. Thorsten Becker, Sector Portfolio Manager covering the Financial Services and Telecommunications sectors, has been employed by Pyramis and its parent company since 1994. Robert Bao, CFA, Sector Portfolio Manager, has been employed by Pyramis and its parent company since 1997. Andrew R. Burzumato, Sector Portfolio Manager covering the Utilities sector, has been employed by Pyramis and its parent company since 2000. Michael Elvin, Sector Portfolio Manager covering the Technology sector, has been employed by Pyramis and its parent company since 2005. Pzena Wilshire entered into a sub-advisory agreement with Pzena, effective December23, 2004, as amended from time to time, to manage a portion of the Large Company Value Portfolio, subject to the supervision of Wilshire and the Board. Pzena is located at 120 West 45th Street, 20th Floor, New York, New York 10036. As of December31, 2009, Pzena managed approximately $14.3 billion in assets. Pzena’s investment team consists of Richard S. Pzena, John P. Goetz and Antonio DeSpirito,III. Mr.Pzena is the founder, Managing Principal and Chief Executive Officer and Co-Chief Investment Officer of Pzena. Prior to forming Pzena in 1995, Mr.Pzena was the Director of U.S. Equity Investments and Chief Research Officer for Sanford C. Bernstein& Company. He joined Bernstein in 1986. Mr.Goetz is a Managing Principal and Co-Chief Investment Officer at Pzena. Prior to joining Pzena in 1996, Mr.Goetz held a range of positions at Amoco Corporation for over 14 years, most recently as the Global Business Manager for Amoco’s $1 billion polypropylene business. His prior positions include strategic planning, joint venture investments and project financing in various oil and chemical businesses. Mr.DeSpirito is a Principal and portfolio manager of large cap value at Pzena. Previously, Mr.DeSpirito was one of the portfolio managers of Pzena’s small cap value service. Prior to joining Pzena in 1996, Mr.DeSpirito was an associate in the Corporate Department at the Boston-based law firm of Ropes& Gray. Quest Wilshire has entered into a sub-advisory agreement with Quest, effective February1, 2007, to manage a portion of the Large Company Growth Portfolio, subject to the supervision of Wilshire and the Board. Quest is located at 1 SW Columbia Street, Suite 1100, Portland, Oregon 97258. As of December31, 2009, Quest managed approximately $1.9 billion in assets. Quest’s investment team is comprised of Cameron M. Johnson, Douglas P. Goebel, CFA, E. Adrian Hamilton, Monte L. Johnson, Garth R. Nisbet, CFA, and Gregory G. Sherwood. Mr.Johnson is the Chief Executive Officer of Quest and has 18 years of business experience in investment research and management. Mr.Goebel is Senior Vice President of Quest. He has 18 years of business experience in investment research and management. E. Adrian Hamilton is Vice President of Quest and has 37 years of business experience in investment research and management. Mr.Johnson is the Chairman of Quest and has 43 years of business experience in investment research and management. Mr.Nisbet is Senior Vice President of Quest and he has 24 years of business experience in investment research and management. Prior to joining Quest, Mr.Nisbet held the position of Chief Investment Officer at the firm Crabbe Huson. Mr.Sherwood is the President of Quest and has 22 years of business experience in investment research and management. Ranger Wilshire has entered into a sub-advisory agreement with Ranger, effective September19, 2007, to manage a portion of the Small Company Growth Portfolio, subject to the supervision of Wilshire and the Board. Ranger is located at 300 Crescent Court, Suite 1100, Dallas, Texas 75201. As of December 31, 2009, Ranger managed approximately $1.02 billion in assets. W. Conrad Doenges is primarily responsible for the day-to-day management of Ranger’s allocated portion of the Small Company Growth Portfolio’s assets. Mr.Doenges joined Ranger in 2004 and serves as the Portfolio Manager for the firm’s small, mid 46 and mid-cap growth strategies. Mr.Doenges also has primary research responsibility for consumer discretionary, consumer staples and producer durables companies. Prior to joining Ranger, Mr.Doenges served as a partner, Managing Director and Co-Chief Investment Officer for John McStay Investment Counsel. Mr.Doenges was employed by John McStay from 1998 to 2004. Sawgrass Wilshire has entered into a sub-advisory agreement with Sawgrass, effective February1, 2007, to manage a portion of the Large Company Growth Portfolio, subject to the supervision of Wilshire and the Board. Sawgrass, located at 1579 The Greens Way, Suite 20, Jacksonville Beach, Florida 32250, is a registered investment advisory firm specializing in Large Capitalization Growth Equity. As of December31, 2009, Sawgrass managed approximately $2.7 billion in assets. Sawgrass’ investment team is comprised of five Chartered Financial Analysts solely focused on growth investing. Martin LaPrade, CFA, is Sawgrass’ lead large cap growth portfolio manager and is primarily responsible for the day-to-day management of Sawgrass’ portion of the Large Company Growth Portfolio. Martin (Marty) LaPrade, CFA, is the lead portfolio manager for the large cap growth product and has over 31 years of investment experience. Mr.LaPrade is a Partner at Sawgrass and a member of the equity and firm’s management committee. As a member of the equity research committee, he is responsible for merging quantitative equity models with specific security selection. Prior to Sawgrass, he was an equity portfolio manager with Barnett Capital Advisors, Inc. where he was an integral part of the institutional investment team and research committee. Mr.LaPrade received his B.S. in Accounting from Furman University. He is a member of the CFA Society of Jacksonville and has earned the Chartered Financial Analyst (CFA) designation from The CFA Institute, of which he is also a member. Dean McQuiddy, CFA, offers a macro critique of the large cap growth portfolio and has 26 years of investment experience. Mr.McQuiddy is a founding Principal of Sawgrass and directs the firm’s equity management and research efforts. Patrick (Pat) Riley, CFA, generates new ideas for the large cap growth portfolio and has over 18 years of investment experience. Mr.Riley is a founding Partner of Sawgrass and serves as an Assistant Portfolio Manager on the small cap growth equity portfolios, and serves on the equity management research committee with direct responsibility for the firm’s quantitative proprietary research modeling system. Gale (Rusty) Creighton, CFA, provides insight into sector and industry trends for the Large Cap Growth portfolio team. Mr.Creighton has over 28 years of investment experience and is a growth portfolio manager analyst who serves on the Equity Research Committee with responsibility for quantitative and fundamental research. Marc Davis, CFA, provides a fundamental review of new ideas once securities have been identified for possible inclusion into the large cap growth portfolio. Mr.Davis has 12 years of investment experience and serves on the firm’s equity management research committee. He is primarily responsible for quantitative and fundamental research. Systematic Wilshire has entered into a sub-advisory agreement with Systematic, effective September20, 2007, to manage a portion of the Large Company Value Portfolio, subject to the supervision of Wilshire and the Board. Systematic is located at 300 Frank W. Burr Boulevard, Glenpointe East 7th Floor, Teaneck, New Jersey 07666. Systematic was founded in 1982 as a registered investment adviser, specializing in the management of value portfolios throughout the market capitalization spectrum. Systematic’s assets under management as of December31, 2009 were $7.7 billion. The team of portfolio managers responsible for the day-to-day management of Systematic’s portion of the Large Company Value Portfolio’s assets is comprised of Kevin McCreesh and Ronald Mushock, who are also both partners of Systematic. Mr.McCreesh, Chief Investment Officer, has oversight responsibilities for all client portfolios. In addition, Mr.McCreesh serves as the lead portfolio manager for Systematic’s large and small cap portfolios. He joined Systematic in 1996. Mr.Mushock is a partner at Systematic and has lead portfolio management responsibility for all mid and small/mid cap portfolios. Mr.Mushock joined Systematic in 1997. 47 TS&W Wilshire has entered into a sub-advisory agreement with TS&W effective November7, 2007, to manage a portion of the 130/30 Fund, subject to the supervision of Wilshire and the Board. TS&W is a Delaware limited liability company, an SEC registered investment adviser founded in 1969 and is located at 6806 Paragon Place, Suite 300, Richmond, Virginia 23230. As of December31, 2009, TS&W managed $7.04 million in assets under management. Old Mutual (US) Holdings Inc. is a majority owner of TS&W. The TS&W Large Cap 130/30 strategy is managed through a team approach. The team consists of Mark S. Tyler, CFA, CharlesJ. Wittmann, CFA, Matthew H. Cullen, CFA, W. Patrick Schubmehl,Jr. and Brett P. Hawkins, CFA. The team also utilizes the resources of TS&W’s twelve sector research analysts. Mark S. Tyler, CFA is a graduate of The College of William& Mary, B.S., 1993. He previously worked for Priority Capital Management, LLC as a Senior Research Analyst, Wachovia Securities Inc. as a Senior Equity Research Analyst, D.B. Root& Company, Inc. as a Portfolio Manager and Capital Asset Management, Inc. as a Research Analyst. CharlesJ. Wittmann, CFA is a graduate of Davidson College, B.A., 1988; Fuqua School of Business, Duke University, MBA, 1995. He previously worked for Bank of America Corp. in commercial lending, Wachovia Securities, Inc. as Director and Senior Equity Research Analyst and Shockoe Capital, LLC as Portfolio Manager. Matthew H. Cullen, CFA is a graduate of University of North Carolina, B.A., 1995 and University of Virginia, MS, 1998. Most recently, he worked for Clovis Capital Management as an Equity Analyst, Vice President. Formerly, he was employed with Blackfin Capital, LLC as an Equity Analyst. Mr. Cullen has also worked for Morgan Stanley Dean Witter as an Equity Research Associate and for First Union Securities as an Assistant Vice President. W. Patrick Schubmehl,Jr. is a graduate of University of Virginia. He received his B.A. in 1993 and his MBA in 1999. Previously, he was employed with Spear, Leeds& Kellogg as an Option Specialist on the AMEX; First Union as an Associate, and, most recently, WPS Capital Management as the President. Brett P. Hawkins, CFA, CPA, is a graduate of the University of Richmond, B.A., 1993 and the University of Virginia, Darden School, MBA 1999. Previously, he was employed with Arthur Andersen LLP as a Senior Associate and First Union Securities, Inc., Assistant Vice President, Equity Research. Elizabeth Cabell Jennings, CFA, is a graduate of the College of William and Mary, B.A., 1985. In 1986, Ms. Jennings joined TS&W and has had various responsibilities at the firm including: portfolio management, securities analysis and account administration. Prior to joining TS&W, she was a Participant Accountant with United Virginia Bankshares. TWIN Wilshire has entered into a sub-advisory agreement with TWIN, effective November5, 2007, to manage a portion of the 130/30 Fund, subject to the supervision of Wilshire and the Board. TWIN, located at 3244 Washington Road, Suite 202, McMurray, Pennsylvania 15317, is a Pennsylvania corporation registered as an investment adviser with the SEC and manages assets primarily for institutions. As of December31, 2009, TWIN managed $706.5 million in assets under management. An investment team, comprised of portfolio managers who are supported by a dedicated research team, is primarily responsible for the day-to-day management of TWIN’s portion of the 130/30 Fund. The investment committee is led by Geoffrey Gerber and includes Christopher Erfort. Geoffrey Gerber has been the President and Chief Investment Officer of TWIN since April1990 when he founded TWIN. In his capacity as Chief Investment Officer, Mr.Gerber oversees the investment decisions for the TWIN Extended Alpha (130/30) product. Geoffrey received his Ph.D. in Economics from the University of Pennsylvania and serves as the Chair of the Pittsburgh UJF Foundation Investment Committee and is on the Board and Chair of the Investment Committee of the Burroughs Wellcome Foundation. 48 Christopher Erfort, who joined TWIN in January1997, is a CFA Charter Holder, and a Portfolio Manager and Senior Vice President of TWIN. UBS Wilshire has entered into a sub-advisory agreement with UBS, effective March 1, 2010, to manage a portion of the Fund, subject to the supervision of Wilshire and the Board. UBS is located at 1 Wacker Drive, Chicago, Illinois 60606. UBS is a wholly owned subsidiary of UBS AG, a large global financial institution and is a member of the UBS Global Asset Management Business Group. UBS provides investment management services to investment companies and various types of other institutional and retail investors. As of December 31, 2009, UBS had approximately $144.25 billion in assets under management. UBS’ portion of the Fund is team managed. The team is led by John Leonard, CFA, Managing Director and Head of U.S. Equities at UBS and Tom Cole, CFA, Managing Director and Director of Equity Research at UBS. Mr. Leonard joined a predecessor organization of UBS in 1991 and Mr. Cole joined UBS in 2001. Mr. Scott Bondurant, Executive Director and Global Head of Long/Short Strategies, who joined UBS in 2005 and oversees development, implementation, management and marketing of all long/short products, is also a member of the team. Victory Wilshire has entered into a sub-advisory agreement with Victory, effective Februaryl, 2007, to manage a portion of the Large Company Growth Portfolio, subject to the supervision of Wilshire and the Board. Victory, located at 127 Public Square, Cleveland, Ohio 44114, is a New York corporation registered as an investment adviser with the SEC and manages assets for institutions and individuals. As of December31, 2009, Victory, a second-tier subsidiary of KeyCorp, had $48 billion in assets under management. An investment committee, comprised of four portfolio managers who are supported by a dedicated research team, is primarily responsible for the day-to-day management of Victory’s portion of the Large Company Growth Portfolio. The investment committee is lead by Erick F. Maronak, and includes Scott R. Kefer, Jason E. Dahl and Michael B. Koskuba. Erick F. Maronak has been the Chief Investment Officer, a Senior Portfolio Manager and a Senior Managing Director with Victory Capital Management since July2003. In his capacity as CIO, Mr.Maronak oversees the investment decisions for the Victory Growth product. From 1999 to July2003, he was the Director of Research for NewBridge Partners, LLC. Scott R. Kefer is a Chartered Financial Analyst Charter Holder, and a Portfolio Manager and Managing Director with Victory Capital Management. From 1999 to July2003, he was a Portfolio Manager/Analyst for NewBridge Partners, LLC. Jason E. Dahl is a Chartered Financial Analyst Charter Holder, and a Portfolio Manager and Managing Director with Victory Capital Management. From 1999 to July2003, he was a Portfolio Manager/Analyst for NewBridge Partners, LLC. Michael B. Koskuba is a Portfolio Manager/Analyst and Managing Director with Victory Capital Management. From 1999 to July2003, he was a Portfolio Manager/Analyst for NewBridge Partners, LLC. Service and Distribution Plan Each Portfolio has adopted a Service and Distribution Plan pursuant to Rule 12b-1 of the 1940 Act for its Investment Class shares (the “Plan”). The Plan authorizes payments by the Investment Class Shares annually of up to 0.25% of the average daily net assets attributable to each Portfolio’s Investment Class Shares to finance distribution of those shares and services to its shareholders. Payments may be made under the Plan to securities dealers and other financial intermediaries who provide services such as answering shareholders’ questions regarding their accounts, providing shareholders with account statements and trade confirmations and forwarding prospectuses and shareholder reports. Distribution expenses covered by the Plan include marketing and advertising expenses and the costs of printing prospectuses for prospective investors. Because these fees are paid out of a Portfolio’s assets on an on-going basis, over time these fees will increase the cost of your investment and may cost more than other types of sales charges. 49 Each Portfolio has also adopted a shareholder services plan for both its Investment Class Shares and Institutional Class Shares for certain non-distribution shareholder services provided by financial intermediaries. The shareholder services plan authorizes annual payments of up to 0.20% and 0.15% shares of the average daily net assets attributable to the Investment Class Shares and Institutional Class Shares, respectively. 50 SHAREHOLDER INFORMATION How To Buy Portfolio Shares You may buy shares without a sales charge on any day when the NYSE is open for business (referred to as a business day). We reserve the right to reject or limit any purchase order or suspend the offering of a Portfolio’s shares if we believe it is in a Portfolio’s best interests to do so. The Portfolios do not issue share certificates. Minimum Investments The minimum initial investments in a Portfolio are as follows: • Investment Class Shares. The minimum initial investment in each Style Portfolio and the 130/30 Fund is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500. The minimum initial investment in the Index Fund is $1,000. Subsequent investments for all Portfolios must be at least $100. The minimum investments do not apply to certain employee benefit plans. • Institutional Class Shares. The minimum initial investment is $250,000 for all Portfolios. Subsequent investments must be at least $100,000. We may set different investment minimums for certain securities dealers, banks, and other financial institutions that provide omnibus processing for the Portfolios in fee-based mutual fund programs. Your initial investment must be accompanied by an Account Application. You may obtain an Account Application by calling 1-888-200-6796. We may waive or change investment minimum requirements at any time. You may purchase shares through your financial adviser or brokerage account simply by telling your adviser or broker that you wish to purchase shares of a Portfolio. Your adviser or broker will then transmit a purchase order and payment to a Portfolio on your behalf. Your adviser or broker may require a different minimum investment or impose additional limitations on buying and selling shares and may charge a service or transaction fee. You also may purchase shares directly from us as follows: (1)Checks. Checks should be made payable to “Wilshire Mutual Funds, Inc.” For subsequent investments, your Portfolio account number should appear on the check. Payments should be mailed to: Wilshire Mutual Funds, Inc. P.O. Box 219512 Kansas City, MO 64121-9512 If you are mailing via overnight courier: Wilshire Mutual Funds, Inc. c/o DST Systems, Inc. 430 W. 7th Street Kansas City, MO 64105 Include your investment slip or, when opening a new account, your Account Application, indicating the name of the Portfolio. No investments may be made with third party checks, credit cards, credit card checks, cash, traveler’s checks, money orders, bank drafts and cashier’s checks. (2)Wire Payments. You can purchase shares by wire if your bank account is maintained at a commercial bank that is a member of the Federal Reserve System or any other bank having a correspondent bank in New York City. Send funds by wire to: 51 UMB Bank ABA: 101000695 Wilshire Mutual Funds, Inc. DDA: 9871737314 FFC: [Insert shareholder name(s) and account number] If your initial purchase of a Portfolio’s shares is by wire, please call 1-888-200-6796 before completing your wire payment to obtain your Portfolio account number. Please include your Portfolio’s account number on the Account Application and promptly mail the Account Application to us, as no redemptions will be permitted until the Account Application is received. Your bank may charge a wire fee. (3)Accumulation Plan (Investment Class Shares only). The Accumulation Plan permits you to purchase shares (minimum of $100 per transaction) at regular intervals. This may be a convenient way for you to invest for long-term and intermediate financial goals. Shares are purchased by electronically transferring funds from the bank account you designate. Your bank account will be debited in an amount you specify, and shares will be purchased once a month, on either the first or fifteenth day, or twice a month, on both days, however you designate. You may only designate an account maintained at a domestic financial institution which is an Automated Clearing House member. To establish an Accumulation Plan account, you must file an authorization form with us. You may obtain the necessary authorization form by calling 1-888-200-6796. You may cancel your participation in the Accumulation Plan or change the amount of purchase at any time by mailing written notification to Wilshire Mutual Funds, Inc., c/o DST Systems, Inc., 430 W. 7th Street, Kansas City, MO 64105. The notification will be effective three business days after we receive it. We may modify or terminate this privilege at any time or charge a service fee. No such fee currently is charged. How To Sell Portfolio Shares You may sell your shares back to a Portfolio (known as redeeming shares) on any business day without a redemption fee. Please note that the Company seeks to prohibit short-term trading, as described under “Right to Reject Purchase or Exchange Orders” below, and if you redeem newly purchased shares, the Company reserves the right to reject any further purchase orders from you. A Portfolio may temporarily stop redeeming its shares when the NYSE is closed or trading on the NYSE is restricted, when an emergency exists and the Portfolio cannot sell its shares or accurately determine the value of its assets, or if the SEC orders the Portfolio to suspend redemptions. We reserve the right to impose a redemption fee in the future. You may redeem your shares in a Portfolio as follows: (1)By Telephone. You may redeem your shares by telephone if you have checked the appropriate box on your Account Application or you have filed a Shareholder Services Form with us authorizing telephone redemption. Call 1-888-200-6796 with your account number, the amount of redemption and instructions as to how you wish to receive your funds. • Telephone Redemption by Check. We will make checks payable to the name in which the account is registered and normally will mail the check to you at your address of record within seven days after we receive your request. Any request for redemption proceeds made within 60 days of changing your address of record must be in writing with the signature guaranteed. • Telephone Redemption by Wire. We accept telephone requests for wire redemptions of at least $1,000 per Portfolio. We will send a wire to either a bank designated on your Account Application or in a subsequent letter with a guaranteed signature. Your designated bank must be a member of the Federal Reserve System or a correspondent bank. We normally wire proceeds on the next business day after we receive your request. • Automated Clearing House (ACH) Redemption. Redemption proceeds can be sent to your bank account by ACH transfer. You can elect this option by completing the appropriate section of the Account Application. There is no minimum per ACH transfer. 52 (2)By Mail. You may also redeem your shares by mailing a request to Wilshire Mutual Funds, Inc., P.O. Box 219512, Kansas City, MO 64121-9512. If you are mailing via overnight courier, send your request to Wilshire Mutual Funds, Inc., c/o DST Systems, Inc. 430 W. 7th Street, Kansas City, MO 64105. We normally will mail a check to you at your address of record within seven days after we receive your request. Your letter should state the name of the Portfolio and the share class, the dollar amount or number of shares you are redeeming, and your account number. You must sign the letter in exactly the same way the account is registered and if there is more than one owner of shares, all owners must sign. We require a signature guarantee for each signature on your redemption letter (i)if you redeem more than $50,000, or (ii)if the investor’s address of record has changed within the past 60 days. Signature Guarantees. A signature guarantee is a widely accepted way to protect shareholders by verifying a signature in certain circumstances. If required, a signature guarantee can be obtained from any of the following institutions: a national or state bank, a trust company, a federal savings and loan association, or a broker-dealer that is a member of a national securities exchange. A notarized signature is not sufficient. Involuntary Redemption. We may redeem all shares in your account if their value falls below $500 in the case of Investment Class Shares or $150,000 in the case of Institutional Class Shares, as a result of redemptions (but not as a result of a decline in their NAV). We will notify you in writing and give you 45 days to increase the value of your account to at least $500 in the case of Investment Class Shares and $150,000 in the case of Institutional Class Shares. Redemption Proceeds. You cannot redeem shares until we have received your Account Application. If you purchased your shares by check, you may not redeem shares until the check clears, which may take up to 15 business days following purchase. Although we will delay the processing of the redemption until the check clears, your shares will be valued at the next determined NAV after we receive your redemption order. We may pay your redemption proceeds wholly or partly in securities. This would happen only in the rare instance that Wilshire and a Portfolio’s sub-advisers believe it would be in the Portfolio’s best interests not to pay redemption proceeds in cash. A distribution of securities in redemption of your shares is a taxable transaction for federal income tax purposes. When you sell these securities you will pay brokerage commissions. Telephone Transactions. If you authorize telephone transactions, you maybe responsible for any fraudulent telephone transaction in your account if the Company and its service providers follow reasonable procedures to protect against unauthorized transactions. All telephone calls are recorded for your protection and you will be asked for information to verify your identification. You may have difficulty reaching us by telephone to request a redemption of your shares. In that case you may mail your redemption request to the address stated above. Pricing of Shares When you purchase shares of either class of a Portfolio, the price you pay per share is the NAV of the shares next determined after we receive your purchase request and payment. Similarly, the price you receive when you redeem your shares is the NAV of the shares next determined after proper redemption instructions are received. We calculate the NAV per share of each class of each Portfolio at the close oftrading on the NYSE (generally, 4:00p.m. Eastern time) on each business day. Portfolio shares are not priced on the days on which the NYSE is closed for trading. NAV per share of a class of shares of a Portfolio is calculated by adding the value of the individual securities and other assets held by the Portfolio, subtracting the liabilities of the Portfolio attributable to that class, and dividing by the total number of the shares outstanding of that class of the Portfolio. A security listed or traded on a domestic exchange is valued at its last sales price on the exchange where it is principally traded. In the absence of a current quotation, the security is valued at the mean between the last bid and asked prices on the exchange. Securities traded on the Nasdaq system are valued at the official Nasdaq closing price. If there is no Nasdaq official closing price available, the most recent bid quotation is used. Securities traded over-the-counter (other than on Nasdaq) are valued at the last current sale price. Equity securities primarily traded on a foreign exchange or market are valued daily at the price, which is an estimate of the fair value price, as provided by an independent pricing service. Debt securities that have a remaining maturity of 60 days or less are valued at prices supplied by the Company’s pricing agent, if available, and otherwise 53 are valued at amortized cost. When market quotations are not readily available, securities are valued according to procedures established by the Board or are valued at fair value as determined in good faith by the Pricing Committee, whose members include at least two representatives of the Adviser, one of whom is an officer of the Company, or the Company’s Valuation Committee. Securities whose value does not reflect fair value because a significant valuation event has occurred may be valued at fair value by the Pricing Committee or the Valuation Committee. The value of fair valued securities may be different from the last sale price (or the mean between the last bid and asked prices), and there is no guarantee that a fair valued security will be sold at the price at which a Portfolio is carrying the security. How to Exchange Portfolio Shares You may exchange your shares in a Portfolio for shares of the same class of another Portfolio. You also may exchange shares of one class for shares of another class of the same Portfolio, provided you meet the eligibility requirements (including minimum investment amounts) for purchase. Shares will be exchanged at their NAV next determined after the exchange request is received. Note that exchanges from one Portfolio to another Portfolio are taxable transactions for federal income tax purposes while exchanges from one class to another class of the same Portfolio are not taxable transactions. The Company currently offers in other prospectuses other classes of shares of the Index Fund, which are subject to the same management fees and other expenses but may be subject to different distribution and/or shareholder servicing fees. You may exchange shares through your financial adviser or broker or directly through the Company as follows: (1)By Mail. You may make an exchange by writing to Wilshire Mutual Funds, Inc., P.O. Box 219512, Kansas City, MO 64121-9512. Your letter should state the name of the Portfolio and share class you are exchanging, the number of shares you are exchanging and the name of the Portfolio and share class you are acquiring, as well as your name, account number and taxpayer identification or social security number. The signature of all owners exactly as registered on the account must be included on written requests. (2)By Telephone. Call us at 1-888-200-6796 and provide the information stated above under “By Mail”. To exchange shares by telephone, you must have authorized telephone exchanges on your Account Application or have filed a Shareholder Services Form with us authorizing telephone exchanges. • We reserve the right to reject any exchange request in whole or in part. • We may modify or terminate the availability of exchanges at any time with notice to shareholders. • You should read the prospectus of a Portfolio or Money Market Fund whose shares you are acquiring. Anti-Money Laundering Program The Company is required to comply with various federal anti-money laundering laws and regulations. Consequently, the Company may be required to hold the account of an investor if the investor appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Company may be required to transfer the account or proceeds of the account to a government agency. Federal law requires the Company to obtain, verify and record identifying information, which may include the name, street address, date of birth, taxpayer identification number or other identifying information for investors who open an account with a Portfolio. The Company may also ask to see other identifying documents. Applications without this information may not be accepted and orders will not be processed. The Company reserves the right to place limits on transactions in any account until the identity of the investor is verified; to refuse an investment in a Portfolio or involuntarily redeem an investor’s shares and close an account in the event that an investor’s identity is not verified; or suspend the payment of withdrawal proceeds if it is deemed necessary to comply with anti-money laundering regulations. The Company and its agents will not be responsible for any loss resulting from the investor’s delay in providing all required identifying information or from closing an account and redeeming an investor’s shares when an investor’s identity cannot be verified. 54 Right to Reject Purchase or Exchange Orders You should make purchases and exchanges for investment purposes only. Short-term or other excessive trading into and out of the Portfolios may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, the Board has adopted a policy pursuant to which the Company attempts to prohibit market timing. The Company does not accommodate market timing and reserves the right to restrict, reject or cancel, without any prior notice, any purchase or exchange order, including transactions representing excessive trading. In general, the Company considers redemptions of shares within five days of purchase to be excessive, and it may limit exchange activity to four exchanges within one calendar year period. Exceptions to this limitation may be made for certain redemptions that do not indicate market timing strategies, such as portfolio rebalancing programs of institutional investors and systematic withdrawal programs, subject to approval by the Company’s Chief Compliance Officer. To the extent practicable, such restrictions are applicable to omnibus accounts, as well as accounts held by shareholders directly with the Company. Wilshire contractually requires that financial intermediaries which hold omnibus accounts in the Portfolios provide best efforts in assisting Wilshire in determining whether any market timing activity is occurring, and allowing Wilshire to reject trades from any individuals engaging in what it deems to be excessive trading. If the Company rejects or cancels an exchange request, neither the redemption nor the purchase side of the exchange will be processed. Shareholders seeking to engage in excessive trading practices may use a variety of strategies to avoid detection and, despite the efforts of the Company to prevent excessive trading, there is no guarantee that the Company or its agents will be able to identify such shareholders or curtail their trading practices. The ability of the Company and its agents to detect and curtail excessive trading practices may also be limited by operational systems and technological limitations. In addition, the Portfolios receive purchase, exchange and redemption orders through financial intermediaries and cannot always know or reasonably detect excessive trading which may be facilitated by these intermediaries or by the use of omnibus account arrangements. 55 DIVIDEND AND DISTRIBUTION INFORMATION Each Portfolio intends to pay any dividends and capital gain distributions at least once a year. You may have dividends or capital gains distributions of a Portfolio automatically reinvested at NAV in additional shares of the Portfolio, or you may elect to receive them in cash. The election will be made at the time you complete your Account Application. You may change this election by notifying us in writing at any time before the record date for a particular dividend or distribution. There are no sales or other charges for the reinvestment of dividends and capital gains distributions. There is no fixed dividend rate, and there can be no assurance that a Portfolio will pay any dividends or realize any capital gains. Dividends and distributions may differ for different classes of a Portfolio. The value of your shares will be reduced by the amount of any dividends and distributions. If you purchase shares shortly before the record date for a dividend or distribution of capital gains, you will pay the full price for the shares and receive some portion of the price back as a taxable dividend or distribution. FEDERAL INCOME TAX INFORMATION A Portfolio’s distributions will consist of net investment income and capital gains, which are generally taxable to you. Dividends out of net investment income, other than “qualified dividend income,” and distributions of realized net short-term capital gains (i.e., net short-term capital gains in excess of net long-term capital losses) are taxable to you as ordinary income for federal income tax purposes. For taxable years beginning on or before December31, 2010, distributions of qualified dividend income (i.e., generally dividends received by a Portfolio from domestic corporations and certain foreign corporations) will generally be taxed to individuals and other noncorporate shareholders at federal income tax rates applicable to long-term capital gains, provided certain holding period and other requirements are met at both the Portfolio and shareholder levels. Distributions of net capital gains (i.e., the excess of net long-term capital gains over net short-term capital losses) are taxable to you at long-term capital gain rates, regardless of how long you have held your shares of a Portfolio. A Portfolio’s distributions will be subject to federal income tax whether you receive them in cash or reinvest them in additional shares of a Portfolio. Any distributions declared in October, Novemberor Decemberto shareholders of record as of a date in one of those months and paid during the following Januaryare treated for federal income tax purposes as if received on December31 of the calendar year declared. Each Portfolio will notify its shareholders each year of the amount and type of dividends and distributions it paid. If you purchase shares shortly before the record date for a dividend or distribution, you will pay the full price for the shares and receive some portion of the price back as a taxable dividend or distribution. When you redeem or exchange shares of a Portfolio, it generally is considered a taxable event for federal income tax purposes. Any gain or loss you realize upon a redemption or exchange of shares of a Portfolio will generally be treated as long-term capital gain or loss if the shares have been held for more than one year and, if not held for such period, as short-term capital gain or loss. Short-term capital gains are taxable at ordinary federal income tax rates. For taxable years beginning on or before December31, 2010, long-term capital gains are taxable to individuals and other noncorporate shareholders at a maximum federal income tax rate of 15%. Your ability to utilize capital losses for federal income tax purposes is subject to various limitations. When you open an account, Internal Revenue Service (“IRS”) regulations require that you provide your taxpayer identification number (“TIN”), certify that it is correct, and certify that you are not subject to backup withholding under IRS regulations. If you fail to provide your TIN or the proper tax certifications, each Portfolio is required to withhold 28% of all the distributions (including dividends and capital gain distributions) and redemption proceeds paid to you. Each Portfolio is also required to begin backup withholding on your account if the IRS instructs it to do so. Amounts withheld may be applied to your federal income tax liability and you may obtain a refund from the IRS if withholding results in an overpayment of federal income tax for such year. Foreign shareholders are subject to different withholding requirements. This summary of federal income tax consequences is intended for general information only. You should consult a tax adviser concerning the federal, state, local and foreign tax consequences of your investment in a Portfolio in light of your particular circumstances. 56 FINANCIAL HIGHLIGHTS The following financial highlights tables are intended to help you understand the financial performance of each Portfolio’s shares for the past five years, except for the 130/30 Fund, for which financial performance is provided for the period November15, 2007 to December31, 2009. Certain information reflects the financial performance of a single share of a Portfolio. The total returns in each table represent the rate that an investor would have earned or lost on an investment in a Portfolio (assuming reinvestment of all dividends and distributions). This information has been audited by PricewaterhouseCoopers LLP, independent registered public accounting firm whose report, along with each Portfolio’s financial statements and related notes, is included in the annual report, which is available on request. Large Company Growth Portfolio For a Portfolio Share Outstanding Throughout Each Period. Investment Class Shares Year Ended 12/31/09 Year Ended 12/31/08 Year Ended 12/31/07 Year Ended 12/31/06 Year Ended 12/31/05 Net asset value, beginning of period $ Income/(loss) from investment operations: Net investment income/(loss)(1) Net realized and unrealized gain on investments and futures contracts 6.76 ) 6.18 1.77 2.81 Total from investment operations 6.76 ) 6.05 1.71 2.69 Less distributions: From net investment income From capital gains 0.00 ) ) 0.00 0.00 Total distributions 0.00 ) ) 0.00 0.00 Net asset value, end of period $ Total return % )% Ratios to average net assets/supplemental data: Net assets, end period (in 000’s) $ Operating expenses excluding custody earnings credit % Operating expenses including reimbursement/waiver/custody earnings credit % Operating expenses excluding reimbursement/waiver/custody earnings credit % Net investment income/(loss) )% )% )% )% %) Portfolio turnover rate 84
